Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35               Page 1 of
                                            81



                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION
 IN RE:
                                                       Case No. 19-01300-5-JNC
 CAH ACQUISITION COMPANY 6, LLC
 d/b/a I-70 COMMUNITY HOSPITAL,                        Chapter 11

                        Debtor.


      TRUSTEE’S MOTION FOR (I) AN ORDER (A) ESTABLISHING BIDDING
   PROCEDURES, (B) APPROVING STALKING HORSE BIDDER, (C) APPROVING
  FORM AND MANNER OF NOTICES, (D) SCHEDULING HEARING TO CONSIDER
  FINAL APPROVAL OF SALE AND TREATMENT OF EXECUTORY CONTRACTS
  AND UNEXPIRED LEASES, AND (E) GRANTING RELATED RELIEF; AND (II) AN
    ORDER (A) APPROVING SALE FREE AND CLEAR OF ALL LIENS, CLAIMS,
    INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING ASSUMPTION AND
     ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
               LEASES, AND (C) GRANTING RELATED RELIEF

       Thomas W. Waldrep, Jr., the duly appointed Chapter 11 Trustee (the “Trustee” or “Seller”)

in the case of CAH Acquisition Company 6, LLC d/b/a I-70 Community Hospital (the “Debtor”),

hereby moves the Court, pursuant to Section 363(f), (m), and (n) and Section 365 of the

Bankruptcy Code and Rules 2002, 6004, 6006, 9006, and 9007 of the Federal Rules of Bankruptcy

Procedure for (i) an Order (a) establishing bidding procedures, (b) approving a stalking horse

bidder, (c) approving the form and manner of notices, (d) scheduling a hearing to consider final

approval of sale and treatment of executory contracts and unexpired leases, and (e) granting related

relief (the “Bidding Procedures Order”); and (ii) an Order (a) authorizing the private sale of all

real property and associated personal property of the Debtor, free and clear of all liens, claims,

interests, and encumbrances, with the same to attach to the sale proceeds in their relative order of

priority, but subject to objection, (b) authorizing the assumption and assignment of certain

executory contracts and unexpired leases, and (c) granting related relief (the “Sale Order”). In

support hereof, the Trustee respectfully shows the Court and interested parties as follows:


                                                 1
Case 19-01300-5-JNC       Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35               Page 2 of
                                           81



                                      Jurisdiction and Venue

       1.      On March 21, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

Eastern District of North Carolina.

       2.      The case is jointly administered along with six other critical access hospitals

(collectively, the “Debtor Affiliates”) under the Chapter 11 Case of CAH Acquisition Company

#1, LLC d/b/a/ Washington County Hospital, Case No. 19-00730-5-JNC. On March 29, 2019, the

Trustee was appointed as Chapter 11 Trustee for the Debtor pursuant to Section 1104 of the

Bankruptcy Code. No official committee of unsecured creditors was appointed in this case.

       3.      This Court has jurisdiction over all matters set forth herein pursuant to 28 U.S.C.

§§ 157 and 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2). The statutory predicates for the relief requested are

Sections 363 and 365 of the Bankruptcy Code and Rules 2002 and 6004 of the Federal Rules of

Bankruptcy Procedure.

                                        Case Background

       4.      The Debtor is a Delaware limited liability company that owns a for-profit 15-bed

hospital (the “Hospital”) and Rural Health Clinic at 105 Hospital Drive, Sweet Springs, Missouri

(the “Hospital Real Property”). The Hospital was classified as a Critical-Access Hospital (“CAH”)

by the Centers for Medicare and Medicaid Services (“CMS”) prior to the Petition Date.

       5.      The Hospital is situated an hour east of Kansas City in the Saline County, Missouri

area. While it was operational, the Hospital provided the following services: Emergency Room,

Surgery, Radiology, Laboratory Services, Physical Rehabilitation, Acute Care, Swing Beds,

Skilled Nursing, as well as a Rural Health Clinic. The Hospital is not currently in operation.



                                                2
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35            Page 3 of
                                            81



       6.      On September 23, 2019, the Trustee filed his Motion to Employ Sherwood Partners,

Inc. as Sales Agent to the Trustee [Docket No. 308] (the “Sherwood Employment Motion”). The

Sherwood Employment Motion was granted through an order entered on October 17, 2019 [Docket

No. 338].

       7.      Sherwood Partners, Inc. (“Sherwood”) embarked on a marketing process for the

Hospital and the hospitals owned by the Debtor Affiliates immediately upon its retention by the

Trustee in September. A four-page brochure describing the properties and the terms of sale was

created and sent as follows:

           To all parties previously identified by the Trustee.

           To 618 individuals at 409 companies known to Sherwood to be in the health care space

            via e-mail. Sherwood then contacted each party by phone.

           To 277 law firms known to work in this area via email.

           To 140 hospitals in the Oklahoma/Kansas area via U.S. mail.

           To 5,250 contacts of the National Rural Health Association.

       8.      With assistance from the Trustee and the local management companies, Sherwood

also assembled an online diligence room. Additionally, a professional photographer was hired to

photograph the interiors and exteriors of each property.

       9.      As of October 31, 2019, Sherwood had received 38 executed non-disclosure

agreements from interested parties. Those parties were granted access to the online diligence

room, introduced to the local management companies, and (if requested) attended tours of the

properties from October 24, 2019 through October 30, 2019. A form Asset Purchase Agreement

was made available to all requesting parties. After consultation with Sherwood, the Trustee set a

deadline to present stalking horse bids for Monday November 4, 2019.


                                                  3
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35               Page 4 of
                                            81



        10.    The Trustee selected Affinity Health Partners, LLC (“Affinity”) as the stalking

horse bidder. Affinity proffered a bid in the amount of three million, four hundred thousand dollars

($3,400,000.00) (the “Bid Amount”). As part of its bid, Affinity indicated its intention to re-open

the Hospital in the form of a “medical mall” according to state and federal guidelines and

regulations. Affinity has also sought and received the support of surrounding hospitals and health

systems. A draft of the asset purchase agreement (the “Sale Agreement”) is attached hereto as

Exhibit A. A final copy of the Sale Agreement will be filed prior to the hearing on this Motion.

        11.    The proposed Sale (defined below) of the Hospital is consistent with the terms of

the Amended Chapter 11 Plan of Orderly Liquidation [Docket No. 340] (the “Plan”), filed by the

Trustee on October 17, 2019, which provides for the disposition of substantially all the Debtor’s

assets through a sale under Section 363 of the Bankruptcy Code by public auction, coordinated by

Sherwood and including the concurrent auction of the six other Debtor Affiliates, as defined in the

Plan.

                                 Summary of Relief Requested

        12.    Under the Sale Agreement, the Trustee has reserved the right to accept a higher or

otherwise better bid to purchase the Transferred Assets (defined below) on and subject to the terms

set forth in the Sale Agreement. Accordingly, the Trustee hereby requests entry of the Bidding

Procedures Order (i) approving of certain bidding procedures (the “Bidding Procedures”) for

additional bidding on the Transferred Assets (defined below) and the “stalking horse” bid

protections set forth in the Bidding Procedures and the Sale Agreement, (ii) approving the form

and manner of notice of the Sale Procedures and the Sale Agreement, and (iii) scheduling a final

hearing to approve the sale of the Transferred Assets (defined below) to the Stalking Horse Bidder

or the Successful Bidder (defined below) free and clear of all liens, claims, interests, and



                                                 4
Case 19-01300-5-JNC              Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                   Page 5 of
                                                  81



encumbrances under 11 U.S.C. § 363(f). The Bidding Procedures Order, attached hereto as Exhibit

B, establishes the procedures by which parties may become qualified to participate at an auction

for the Transferred Assets (defined below), schedules a hearing to approve the proposed sale to

the highest or otherwise best bid received at the Auction (defined below), and establishes notice

procedures related to the assumption and assignment of executory contracts and unexpired leases.

           13.      In this Motion, the Debtor also seeks entry of the Sale Order approving a sale of

the Transferred Assets (defined below) free and clear of all liens, claims, interests, and

encumbrances, with such liens, claims, interests, and encumbrances attaching to the net proceeds

of the sale. The Sale Order provides that the sale of the Transferred Assets (defined below) shall

include the assumption and assignment to the Stalking Horse Bidder or the Successful Bidder of

all the unexpired leases and other executory contracts designated by the Stalking Horse Bidder or

the Successful Bidder for acquisition (the “Assumed Contracts”).

                                                 Relief Requested

A.         The Sale Procedure, Form of Sale Agreement, and Form of Notice

           14.      The Trustee seeks approval of the following Bidding Procedures:

Assets to be Sold. The Trustee shall have the right, consistent with the procedures set forth herein,
to sell (the “Sale”) substantially all of the assets of the Debtor’s bankruptcy estate (the “Transferred
Assets”). Certain assets of the Debtor’s bankruptcy estate are not being sold as part of the proposed
sale transaction; these excluded assets include cash, cash equivalents (including investments),
restricted use assets, causes of action under Chapter 5 of the Bankruptcy Code, any claims or
causes of action (other than claims or causes of action arising under any Assumed Contract), any
amounts payable to the Debtor as a result of any underpayments to the Debtor based on any cost
reports (including Medicare and Medicaid cost reports) for the periods prior to the closing of the
Sale, any grants, payments, or subsidies payable to the Debtor relating to the Debtor’s operations
prior to the closing of the Sale, any insurance policies and the rights and proceeds thereunder, and
any other assets that the Trustee may determine to exclude from the Sale.

Summary of Important Dates.1


1
    All terms used in the schedule below shall have the meanings ascribed to them in this Motion.


                                                           5
Case 19-01300-5-JNC               Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                    Page 6 of
                                                   81



    December 12, 2019, 5:00                  Deadline for prospective bidders to submit Bids
    p.m. Eastern Time

    December 16, 2019, 5:00                  Deadline for Trustee to file notice of Qualified Bidders
    p.m. Eastern time

    December 18, 2019                        Deadline for Trustee to designate and communicate
                                              Starting Bid to Qualified Bidders

    December 19, 2019, 10:00                 Auction to be conducted at _____________________2
    a.m. Eastern Time

    December 20, 20193                       Deadline for Trustee to file notice of Successful Bidder and
                                              Next-Highest Bidder

    December 23, 2019                        Deadline to object to Sale and Cure Amount (if applicable)

    December 27, 2019, 2:00                  Sale Hearing, to be conducted at the U.S. Bankruptcy Court
    p.m. Eastern Time                         for the Eastern District of North Carolina [courtroom TBD]


Bid Protections. Pursuant to the Sale Agreement, the Trustee agreed to pay a break-up fee of
$136,000.00, which amounts to 4% of the Bid Amount, if the Stalking Horse Bidder is not the
Successful Bidder at the Auction (the “Break-Up Fee”). In addition, any overbid must offer a
purchase price for the Transferred Assets that exceeds the purchase price offered by the Stalking
Horse Bidder in its Sale Agreement by an amount greater than the Break-Up Fee plus $50,000.00,
which amounts to $186,000.00.

Bid Requirements. All bids (each hereinafter, a “Bid”) must (collectively, the “Bid
Requirements”):

           (a)      be accompanied by a letter:

                    (i)       stating with specificity (i) the Transferred Assets (including the specific
                              executory contracts and unexpired leases) contemplated in the Bid any
                              person seeking to acquire any of the Transferred Assets (a “Potential
                              Bidder”) wishes to bid on, and (ii) the liabilities and obligations (including
                              applicable cure costs) to be assumed by the Potential Bidder in the Sale;

                    (ii)      agreeing that the Potential Bidder’s offer is binding and irrevocable until
                              the earlier of (i) the Closing Date (as defined herein), or (ii) ten (10) days
                              after the Sale Hearing (unless selected as the Next-Highest Bidder (as

2
    The location of the auction will be selected prior to the Hearing on this Motion.
3
 If the Auction continues past December 19, 2019, the notice of Successful Bidder and Next-Highest Bidder shall
be filed one (1) business day after the conclusion of the Auction.


                                                             6
Case 19-01300-5-JNC       Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35               Page 7 of
                                           81



                      defined below)), in which case such offer will remain open until the Closing
                      Date);

              (iii)   providing evidence of committed financing or available capital sufficient to
                      consummate the transaction and stating that such Bid is not subject to any
                      due diligence or financing contingency;

              (iv)    providing that the Potential Bidder agrees to serve as a backup bidder (the
                      “Next-Highest Bidder”) if the Potential Bidder’s Qualified Bid (as defined
                      below) is the next highest and best bid after the Successful Bid (as defined
                      below) (the “Next-Highest Bid”) with respect to the relevant Assets; and

              (v)     be accompanied by adequate assurance of future performance information
                      (the “Adequate Assurance Information”), including (i) information about
                      the Potential Bidder’s financial statements and federal tax returns for two
                      years, and bank account statements, (ii) information demonstrating (in the
                      Debtor’s reasonable business judgment) that the Potential Bidder has the
                      financial capacity to consummate the proposed Sale, (iii) evidence that the
                      Potential Bidder has obtained authorization or approval from its board of
                      directors (or comparable governing body) with respect to the submission
                      of its Bid, (iv) the identity and exact legal name of the Potential Bidder
                      (including any equity holder or other financial backer if the Potential
                      Bidder is an entity formed for the purpose of consummating the proposed
                      Sale), including the legal name of the entity that the Potential Bidder
                      intends to be the assignee of any leases that are included in the Bid, (v) a
                      summary of the Potential Bidder’s operational experience for hospitals and
                      skilled nursing facilities if the Potential Bidder intends to operate the
                      hospital or skilled nursing facility as such a facility, (vi) such additional
                      information regarding the Potential Bidder as the Potential Bidder may
                      elect to include. By submitting a Bid, Potential Bidders agree that the
                      Trustee may disseminate their Adequate Assurance Information to affected
                      contract counterparties, and the Consultation Parties, among others, in the
                      event that the Trustee determines such bid to be a Qualified Bid (as defined
                      below).

       (b)    be accompanied by a duly executed purchase agreement substantially in the form
              of the Sale Agreement (a “Purchase Agreement”).

       The closing shall not be contingent in any way on the Successful Bidder’s financing or
such other evidence of ability to consummate the transaction(s) as the Trustee may request,
including proof that such funding commitments or other financing are not subject to any internal
approvals, syndication requirements, diligence, or credit committee approvals (provided that such
commitments may have covenants and conditions acceptable to the Trustee).

Qualified Bidders. Only Qualified Bidders may participate in the Auction (as defined below).
To become a Qualified Bidder, a Potential Bidder must (i) execute and deliver to the Trustee a
confidentiality agreement prepared by the Trustee, (ii) deposit with counsel for the Trustee ten

                                                7
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35               Page 8 of
                                            81



percent (10%) of the Bid amount (the “Bidder’s Deposit”), which deposit shall be refundable only
as described below; (iii) submit to the Trustee an unqualified and binding bid that meets the Bid
Requirements; (iv) describe the Potential Bidder’s ability to obtain any regulatory approvals
necessary to consummate the Sale sufficient to allow the Trustee, in consultation with the
Bankruptcy Administrator, to make a reasonable determination as to the ability of such Potential
Bidder to consummate a Sale as contemplated herein; and (v) if applicable, provide that the
Potential Bidder, if successful, will accept assignment of the Debtor’s Medicare and Medicaid
provider agreements or will obtain its own within a timeframe acceptable to the Trustee in
consultation with the Consultation Parties (each, a “Qualified Bid”). The Trustee shall timely
provide copies of all Bids received to counsel to the Consultation Parties, and shall determine, in
consultation with the Consultation Parties, which Bids, if any, constitute Qualified Bids.

       The Trustee, in his business judgment, and in consultation with the Consultation Parties,
reserves the right to reject any Bid if such Bid, among other things:

       (a)     lacks adequate consideration for the assets being purchased;

       (b)     requires any indemnification of the Potential Bidder in its Purchase Agreement;

       (c)     is not received by the Bid Deadline (as defined below);

       (d)      is subject to any contingencies (including representations, warranties, covenants
and timing requirements) of any kind or any other conditions precedent to such party’s obligation
to acquire the relevant Transferred Assets; or

        (e)     does not, in the Trustee’s determination (after consultation with the Consultation
Parties), include a fair and adequate price, the acceptance of which would not be in the best
interests of the Debtor’s bankruptcy estate.

       Any Bid rejected pursuant to the preceding paragraph shall not be deemed to be a Qualified
Bid.

Bid Deadline. Bids must be delivered to the Trustee, Thomas W. Waldrep, Jr., via email
(twaldrep@waldrepllp.com) on or before 5:00 p.m. Eastern Time on December 12, 2019 (the
“Bid Deadline”).

Notice of Qualified Bidders. On or before 5:00 p.m. Eastern Time on December 16, 2019, the
Trustee shall file a notice with the Court identifying all Qualified Bidders and attaching copies of
all bids that were timely received without attaching copies of the accompanying letters outlined in
III(a). Also on or before 5:00 p.m. Eastern Time on December 16, 2019, the Trustee shall serve a
copy of the notice and the corresponding bids without attaching the accompanying letters outlined
above on all Qualified Bidders by (a) facsimile; (b) electronic mail; or (c) overnight delivery.

Auction. If one or more timely Qualified Bids are received, an open auction (the “Auction”) for
the Transferred Assets will be conducted on December 19, 2019, commencing at 10:00 a.m.




                                                 8
Case 19-01300-5-JNC               Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35        Page 9 of
                                                   81



Eastern Time, or such other time as the Trustee may announce, at [TBD]. 4 Only Qualified
Bidders may participate in the Auction. The following parties shall be entitled to attend but not
participate in the Auction (unless they are also a Qualified Bidder): (i) the Bankruptcy
Administrator, (ii) the Consultation Parties and their respective professionals (including
professionals for any member of such Consultation Party), and (ii) any creditor providing written
notice to Trustee’s counsel of their intention to attend and observe the Auction on or before the
Bid Deadline.

       Each Qualified Bidder participating in the Auction will be required to confirm, in writing,
and on the record at the Auction, that (a) it has not engaged in any collusion with respect to the
bidding process, and (b) its Qualified Bid is a good faith, bona fide offer that it intends to
consummate if selected as the Successful Bidder (as defined below).

       The Trustee will conduct the Auction and shall determine, after consultation with the
Consultation Parties, which Qualified Bid is the highest or otherwise best Qualified Bid for the
Transferred Assets (the “Starting Bid”), which determination will be communicated to Qualified
Bidders on or before December 18, 2019.

        Bidding at the Auction for the Transferred Assets that are subject to Qualified Bids will
begin with the Starting Bid and continue, in one or more rounds of bidding, so long as during each
round at least one subsequent bid is submitted by a Qualified Bidder that (i) improves on such
Qualified Bidder’s immediately prior Qualified Bid and (ii) the Trustee reasonably determines, in
consultation with the Consultation Parties, is (A) for the first round, a higher or otherwise better
offer than the Starting Bid, and (B) for subsequent rounds, a higher or otherwise better offer than
the Leading Bid (as defined below) (a “Subsequent Bid”). Each Subsequent Bid at the Auction
shall provide net value to the estate in a minimum amount to be announced at or prior the Auction
(“Incremental Overbid”) over the Starting Bid or the Leading Bid (as defined below), as the case
may be, as determined by the Trustee in the exercise of his reasonable business judgment and in
consultation with the Consultation Parties. After the first round of bidding and between each
subsequent round of bidding, the Trustee shall announce the bid that he believes to be the highest
or otherwise best offer for the Transferred Assets (the “Leading Bid”). A round of bidding will
conclude after each participating Qualified Bidder has had the opportunity to submit a Subsequent
Bid with full knowledge of the Starting Bid or Leading Bid, as applicable, subject to the Trustee’s
authority to revise the Auction procedures as set forth below. Qualified Bidders may not pass or
otherwise decline to bid in any round of bidding without forfeiting their standing in the Auction.
The Auction will not be concluded until the Further Bidding (described below) is concluded.

       All Qualified Bidders must be physically present at the Auction. Authorized
representatives of such Qualified Bidders, with prior consent of the Consultation Parties, may be
physically present or present via teleconference at the Auction.

        The Trustee may, in consultation with the Consultation Parties, announce at the Auction
additional procedural rules (e.g., the maximum amount of time to make Subsequent Bids, the
amount of the Incremental Overbid, or the requirement that parties submit “best and final” Bids,
or other rules to facilitate the Auction) for conducting the Auction or otherwise modify these Bid
4
    The location of the auction will be selected prior to the Hearing on this Motion.


                                                             9
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 10 of
                                            81



 Procedures; provided that such rules (1) are not materially inconsistent with the Bankruptcy Code
 or any Order of the Bankruptcy Court, and (2) are disclosed to each Qualified Bidder during the
 Auction. The bidding at the Auction shall be transcribed or videotaped, and the Trustee shall
 maintain a transcript of all Bids made and announced at the Auction.

         Notwithstanding anything to the contrary herein, the Trustee, in consultation with its
 professionals and in consultation with the Consultation Parties, may conduct the Auction in any
 manner that may result in one or more of the highest or best offers for the Transferred Assets that
 will maximize the value of any of the Transferred Assets. Further, the Trustee, in consultation
 with the Consultation Parties, reserves the right to decline any or all the Bids received at auction
 as insufficient to proceed with a sale of the Transferred Assets or otherwise unacceptable.

         All Potential and Qualified Bidders at the Auction will be deemed to have consented to the
 core and exclusive jurisdiction of the Bankruptcy Court and waived any right to jury trial in
 connection with any disputes relating to the Auction, the Sale, and the construction and
 enforcement of any Purchase Agreement and all other agreements entered into in connection with
 any proposed Sale transaction. Further, by participating in the bidding process, all Potential
 Bidders will be deemed to have waived any right to seek a claim for substantial contribution
 pursuant to Section 503 of the Bankruptcy Code or the payment of any fees or costs, including,
 but not limited to, any break-up, termination or similar fee. Except as otherwise ordered by this
 Court, there shall be no payment of any broker fees or costs in connection with the Sale.

 Further Bidding with Other Hospitals. Immediately after the completion of (a) the Auction and
 (b) the auctions of other individual CAH hospitals, as identified in the Plan (the “Other Hospitals”),
 the Trustee will give certain Qualified Bidders the opportunity to group two or more hospitals for
 further bidding (“Further Bidding”). Only Qualified Bidders who are qualified to bid on each of
 the hospitals for which they want to bid will be eligible for Further Bidding. For purposes of
 Further Bidding, the minimum bidding increment for any group of two or more hospitals shall be
 one percent (1%) more than the sum of the highest bid of each individual hospital that comprises
 the group that is to be bid upon. Further Bidding on the grouped hospitals will be allowed until a
 best bid is reached for the grouped hospitals. This process will continue until no further groupings
 are requested by Qualified Bidders.

 Selection of the Successful Bid. Immediately prior to the conclusion of the Auction and the
 Further Bidding, the Trustee, in consultation with the Consultation Parties will, for the Transferred
 Assets that were subject to the Auction: (a) determine, consistent with these bid procedures, which
 bid constitutes the highest or otherwise best bid (the “Successful Bid”); and (b) notify all Qualified
 Bidders at the Auction for the subject Assets, prior to its conclusion, of the name of the party
 submitting the Successful Bid (the “Successful Bidder”) with respect to the subject Transferred
 Assets, and the amount and other material terms of the Successful Bid. The Trustee may, in its
 discretion after consultation with the Consultation Parties, designate the Next-Highest Bidder (and
 the corresponding Next-Highest Bid) to close with respect to the Transferred Assets in the event
 that the Successful Bidder does not close the Sale. Unless the Bankruptcy Court orders otherwise
 upon application by the Trustee, the Trustee shall not consider any Bids or Subsequent Bids
 submitted after the conclusion of the Auction and any and all such Bids and Subsequent Bids shall
 be deemed untimely and shall not constitute Qualified Bids.


                                                  10
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 11 of
                                             81



         The Trustee may seek approval of any Successful Bid and any Next-Highest Bid at the Sale
 Hearing (defined below). If, for any reason, the Qualified Bidder submitting the Successful Bid
 fails to timely consummate the purchase of the Transferred Assets, the Trustee may seek to
 consummate the Sale based on the Next-Highest Bid without further approval by the Court. The
 Next-Highest Bid and the obligation of the party submitting such bid to consummate the purchase
 of the Transferred Assets shall remain open and in full force, including with respect to the Bidder’s
 Deposit, until the close of a Sale of the Transferred Assets to the party making the Successful Bid
 or the party making the Next-Highest Bid.

         The Trustee’s presentation to the Bankruptcy Court for approval of a selected Bid as a
 Successful Bid does not constitute the Trustee’s acceptance of such Bid. The Trustee will have
 accepted the Successful Bid only when such Successful Bid has been approved by the Bankruptcy
 Court at the Sale Hearing. The Trustee intends to close the Sale(s) within thirty (30) days after the
 Sale(s) is approved by the Bankruptcy Court, unless another time or date, or both, are agreed to in
 writing by the Trustee and the Successful Bidder (the “Closing Date”), or upon direction from the
 Bankruptcy Court.

 Notice of Successful Bid and Next-Highest Bid. On December 20, 2019, the Trustee shall file
 a notice with the Court identifying the Successful Bidder and the Next-Highest Bidder. If the
 Auction continues past December 19, 2019, the notice shall be filed one (1) business day after the
 conclusion of the Auction.

 Sale Hearing. A hearing to approve a sale based on the Successful Bid (the “Sale Hearing”) shall
 take place on December 27, 2019, at 2:00 p.m. Eastern Time in the United States Bankruptcy
 Court, Greenville, North Carolina. The Sale Hearing may be adjourned by the Trustee in
 consultation with the Consultation Parties from time to time without further notice to creditors or
 other parties in interest other than by announcement of the adjournment in open court on the date
 scheduled for the Sale Hearing or by filing a notice on the docket of the Debtor’s Chapter 11 case.

 Objections to Sale. All objections to the proposed Sale must be filed on or before December 23,
 2019. All rights of Consultation Parties to object to the proposed Sale, including under Section
 363(f) of the Bankruptcy Code, are preserved.

 Return of Deposits. Within three business days after the conclusion of the Auction described
 above, the Trustee shall return by check or wire the full amount of the Bidder’s Deposit submitted
 by each party that is not selected as submitting the Successful Bid or the Next-Highest Bid. If the
 Sale of the Transferred Assets is consummated with the party submitting the Successful Bid, the
 Bidder’s Deposit of the party that is declared to have submitted the Next-Highest Bid shall be
 returned by check or wire transfer within three (3) business days after the closing of the Sale to the
 party submitting the Successful Bid. If the party submitting the Successful Bid fails to
 consummate the Sale of Transferred Assets, the deposit of the party submitting the Successful Bid
 will not be returned and will be retained by the Trustee as liquidated damages.

 Notice of Bid Procedures, Auction, and Sale Hearing. On the next business day following the
 entry of the Bidding Procedures Order, the Trustee will serve by first-class mail a copy of the
 Bidding Procedures Order and a notice containing the date of the Auction, the Sale Hearing, and
 the deadline to file objections to the Sale, substantially in the form attached hereto as Exhibit C to:

                                                   11
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 12 of
                                             81



 (i) all potential purchasers previously identified or solicited by the Trustee and its professionals;
 (ii) the Office of the Bankruptcy Administrator; (iii) all parties that are known to possess or assert
 a lien, claim, encumbrance, or interest in or upon any of the Transferred Assets; (iv) all applicable
 United States, state, and local regulatory or taxing authorities, recording offices, or any
 governmental entity that have a reasonably known interest in the Transferred Assets; and (v) all
 parties on the most current master service list filed in this case. Such notice shall be sufficient and
 proper notice of the sale with respect to known interested parties.

 Reservation of Rights and Modifications. Notwithstanding any of the foregoing, the Trustee, in
 consultation with the Consultation Parties, reserves the right to modify these Bid Procedures at or
 prior to the Auction, including, without limitation, to extend the deadlines set forth herein, modify
 bidding increments, waive terms and conditions set forth herein with respect to any or all potential
 bidders (including, without limitation, the Qualified Bid requirements), impose additional terms
 and conditions with respect to any or all potential bidders, adjourn or cancel or change the location
 of the Auction at or prior to the Auction, and adjourn the Sale Hearing.

        15.     The Bid Procedures are designed to maximize value for the Debtor’s estate,

 while ensuring an orderly sale process. The Bid Procedures are transparent and represent a fair

 balance of the competing issues present in this case.

 B.     Notice Relating to Potential Assumption/Assignment of Executory Contracts and
        Unexpired Leases

        16.     As part of the Sale, the Trustee seeks authority to assume and assign the Assumed

 Contracts to the Successful Bidder.

        17.     With respect to the Assumed Contracts, no later than one business day after entry

 of the Bidding Procedures Order, the Trustee will file with the Court and serve on each party to an

 Assumed Contract a notice setting forth the amount of cure owed thereunder according to the

 Debtor’s books and records (the “Cure Notice”). The Cure Notice shall state the cure amount that

 the Trustee believes is necessary to assume such contract or lease pursuant to Section 365 of the

 Bankruptcy Code (the “Cure Amount”), and notify each party that such party’s lease or contract

 may be assumed and assigned to the Successful Bidder to be identified at the conclusion of the

 Auction.




                                                   12
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35               Page 13 of
                                            81



        18.     Any objection to the Cure Amount must be filed on or before December 23, 2019

 (the “Cure Objection Deadline”). Any objection to the Cure Amount must state with specificity

 what cure the party to the Assumed Contract believes is required with appropriate documentation

 in support thereof. If no objection is timely received, the Cure Amount set forth in the Cure Notice

 shall be controlling notwithstanding anything to the contrary in any Assumed Contract or other

 document as of the date of the Cure Notice; the non-debtor party to the Assumed Contract shall be

 deemed to have stipulated that the Cure Amount set forth in the Cure Notice is correct; the non-

 debtor party shall be forever barred, estopped, and enjoined from asserting or claiming that any

 additional amounts are due or other defaults exist, that conditions to assignment must be satisfied

 under such Assumed Contract, or that there is any objection or defense to the assumption and

 assignment of such Assumed Contract, including any argument that there exist conditions to

 assumption and assignment that must be satisfied under such Assumed Contract or that any

 required consent to assignment has not been given.

 C.     The Bid Protections

        19.     The Trustee believes that the Break-Up Fee set forth above is reasonable and well

 within the normal practices in this Court. The Break-Up Fee represents four percent (4%) of the

 proposed purchase price of the Stalking Horse Bidder. Because the Bidding Procedures require

 any potentially higher or otherwise better offer to exceed such purchase price by an amount to

 include initially, the Break-Up Fee plus an additional $50,000.00, the Trustee is assured that there

 will be funds to pay the Break-Up Fee if the Stalking Horse Bidder is not approved as the highest

 and best offer.    Nonetheless, the payment of the Break-Up Fee shall have priority as an

 administrative expense of the Debtor’s Chapter 11 estate under Section 503(b)(1) of the

 Bankruptcy Code.



                                                 13
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 14 of
                                             81



         20.     The bid protections were a material inducement for, and a condition of the Stalking

 Horse Bidder’s decision to enter into the Sale Agreement. They are fair and reasonable in view of

 the fact that as a result of the competitive sale process already undertaken by the Trustee and

 Sherwood Partners, the Trustee now has an offer that will realize for the Debtor’s bankruptcy estate

 the full going concern value of the Transferred Assets. Additionally, the bid protections provide

 the Trustee with the opportunity to solicit and accept superior offers for those assets in accordance

 with the proposed Bidding Procedures. Accordingly, the Trustee believes that the bid protections

 have increased the likelihood that the estate will receive the highest or otherwise best offer for the

 Transferred Assets, to the benefit of the Debtor’s bankruptcy estate, its creditors, and all other

 parties in interest.

 D.      Request to Approve Sale Free and Clear Pursuant to 11 U.S.C. § 363(f)

         21.     By this Motion, the Trustee also requests that the Court approve the Sale of the

 Transferred Assets to the Stalking Horse Bidder or the party submitting the Best Bid free and clear

 of all liens, claims, interests, and encumbrances pursuant to Section 363(f) of the Bankruptcy

 Code. This portion of the relief is requested to be entered after the Sale Hearing, pursuant to a

 form of Sale Order to be filed prior to the Sale Hearing. The Debtor submits that the Sale of the

 Transferred Assets is in the Debtor’s best interests and should be approved.

         22.     A debtor or trustee is authorized to sell assets out of the ordinary course of business

 pursuant to Section 363 of the Bankruptcy Code and prior to obtaining a confirmed plan or

 reorganization if it demonstrates a sound business purpose for doing so. See, e.g., In re Gucci, 126

 F.3d 380, 387 (2nd Cir. 1997); Stephens Industries, Inc. v. McClung, 789 F.2d 386, 389, 390 (6th

 Cir. 1986); In re Continental Air Lines, Inc., 780 F.2d 1223, 1226 (5th Cir. 1986); Committee of

 Equity Security Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063 (2d Cir. 1983); In re



                                                   14
Case 19-01300-5-JNC            Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35               Page 15 of
                                                81



 W. A. Mallory Company, Inc., 214 B.R. 834, 836 (Bankr. E.D. Va. 1997); In re Taylor, 198 B.R.

 142, 157 (Bankr. D. S.C. 1996); In re Lady H Coal Company, Inc., 193 B.R. 233, 243 (Bankr. S.D.

 W. Va. 1996); In re WBQ Partnership, 189 B.R. 97, 102 (Bankr. E.D. Va. 1995); In re Naron &

 Wagner, Chartered, 88 B.R. 85, 87-88 (Bankr. D. Md. 1988); see also In re Gulf Oil Corp., 404

 B.R. 407 (Bankr. S.D. Tex. 2009). Factors considered in approving a sale outside of plan include

 (i) the business justification, (ii) the amount of elapsed time since the filing date, (iii) whether the

 proposed bid procedures and APA facilitate competitive bidding, (iv) whether the assets have been

 aggressively marketed, (v) the likelihood that a plan will be confirmed in the near future, (vi) the

 effect of disposition on the future plan, and (vii) whether the assets are increasing or decreasing in

 value. 404 B.R. at 422-27.

         23.     The business justification for the proposed Sale is simple. The Debtor has not been

 in operation since the Petition Date. The Debtor’s cash flow projections demonstrate that it cannot

 operate any longer on projected cash from revenues. A Sale on the timeline requested herein is

 also appropriate because the Transferred Assets have been marketed extensively since early

 September 2019. Additional time will not increase the likelihood that the Transferred Assets will

 be sold for a higher price.

         24.     Furthermore, the Trustee maintains that one of the five subsections of Section

 363(f) will be satisfied, and therefore, the Trustee may sell the Transferred Assets free and clear

 of all liens, claims, interests, and encumbrances. Specifically, the Trustee submits that any such

 lien, claim, or encumbrance will be adequately protected by attachment to the net proceeds of the

 Sale, subject to any claims and defenses that the Trustee may possess with respect thereto and/or

 the Trustee will obtain the consent of the party holding the lien, claim, or encumbrance.

 Accordingly, the Trustee requests that the Transferred Assets be sold to the party submitting the



                                                   15
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35               Page 16 of
                                            81



 Best Bid free and clear of all liens, claims, interests, and encumbrances, with such liens, claims,

 interests, and encumbrances attaching to the proceeds of the Sale of the Transferred Assets.

 E.     Authorization of Assumption and Assignment of Executory Contracts and
        Unexpired Leases

        25.     To enhance the value to the Debtor’s bankruptcy estate of the proposed Sale, the

 Trustee requests approval under Section 365 of the Bankruptcy Code of the Trustee’s assumption

 and assignment of the Assumed Contracts to the party submitting the Best Bid. The Trustee further

 requests that the Sale Order provide that the Assumed Contracts will be transferred to, and remain

 in full force and effect for the benefit of the party submitting the Best Bid notwithstanding any

 provisions in the Assumed Contracts, including those described in Sections 365(b)(2) and (f)(1)

 and (3) that prohibit such assignment.

        26.     Adequate assurance of future performance depends on the facts and circumstances

 of each case but should be given a “practical, pragmatic construction.” EBG Midtown S. Corp. v.

 McLaren/Hart Env. Eng’g Corp. (In re Sanshoe Worldwide Corp.), 139 B.R. 585, 593 (S.D.N.Y.

 1992); In re Rachels Indus., Inc., 109 B.R. 797, 803 (Bankr. W.D. Tenn. 1990); In re Prime Motor

 Inns Inc., 166 B.R. 993, 997 (Bankr. S.D. Fla. 1994) (“Although no single solution will satisfy

 every case, the required assurance will fall considerably short of an absolute guarantee of

 performance”). Adequate assurance may be provided by demonstrating the assignee’s financial

 health and experience in managing the type of enterprise or property assigned. See, e.g., In re

 Bygaph, Inc., 56 B.R. 596, 605-06 (Bankr. S.D.N.Y. 1986) (holding that adequate assurance was

 present when prospective assignee of lease from debtor had financial resources and had expressed

 willingness to devote sufficient funding to business to give it strong likelihood of succeeding).

        27.     The Trustee will present facts at the Sale Hearing to show the financial credibility,

 willingness, and ability of the successful bidder to perform under the Assumed Executory


                                                 16
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                Page 17 of
                                            81



 Contracts. The Sale Hearing thus will afford the Court and other interested parties the opportunity

 to evaluate the ability of the successful bidder to provide adequate assurance of future performance

 under the Assumed Executory Contracts, as required under Section 365(b)(1)(C) of the Bankruptcy

 Code. Further, as set forth above, the Trustee will give notice to all parties to the Assumed

 Contracts of what the Debtor believes are the Cure Amounts. Accordingly, the Court should

 authorize the Trustee to assume and assign the Assumed Contracts to the successful bidder.

 F.     Waiver of Bankruptcy Rules 6004(h) and 6006(d)

        28.     Bankruptcy Rule 6004(h) provides that “[a]n order authorizing the use, sale, or

 lease of property other than cash collateral is stayed until the expiration of 14 days after entry of

 the order, unless the court orders otherwise.” Additionally, Bankruptcy Rule 6006(d) provides

 that “[a]n order authorizing the trustee to assign an executory contract or unexpired lease under §

 365(f) is stayed until the expiration of fourteen (14) days after the entry of the order, unless the

 court orders otherwise.” Here, an expeditious closing of the Sale is necessary and appropriate to

 maximize value for the estate. Accordingly, the Trustee requests that the Court waive the fourteen-

 day stay period under Bankruptcy Rules 6004(h) and 6006(d).

        WHEREFORE, the Trustee respectfully requests that the Court (i) enter the Bidding

 Procedures Order; (ii) schedule the Sale Hearing to consider the Sale Order; and (iii) grant the

 Debtor such other relief as the Court may deem necessary and proper.

        Respectfully submitted, this the 6th day of November, 2019.

                                        WALDREP LLP

                                        /s/ Thomas W. Waldrep, Jr.
                                        Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                        James C. Lanik (NC State Bar No. 30454)
                                        Jennifer B. Lyday (NC Bar No. 39871)
                                        101 S. Stratford Road, Suite 210
                                        Winston-Salem, NC 27104


                                                  17
Case 19-01300-5-JNC   Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35   Page 18 of
                                       81



                                Telephone: 336-717-1440
                                Telefax: 336-717-1340
                                Email: notice@waldrepllp.com

                               Attorneys for the Trustee




                                         18
Case 19-01300-5-JNC   Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35   Page 19 of
                                       81




                        EXHIBIT A
                            Asset Purchase Agreement
Case 19-01300-5-JNC   Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35   Page 20 of
                                       81




                        ASSET PURCHASE AGREEMENT



                               BY AND BETWEEN

  THOMAS W. WALDREP, JR., AS CHAPTER 11 TRUSTEE FOR CAH ACQUISITION
                            COMPANY 6, LLC

                                   (AS SELLER)



                                       AND

                       AFFINITY HEALTH PARTNERS LLC

                              and or Appointed Entity

                                (AS PURCHASER)



                           Dated as of November 4, 2019
Case 19-01300-5-JNC                  Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                                             Page 21 of
                                                      81

                                                   TABLE OF CONTENTS

                                                                                                                                        Page


 ARTICLE I DEFINITIONS .......................................................................................................... 1
           1.1       Certain Definitions ................................................................................................. 1
           1.2       Other Definitional and Interpretive Matters .......................................................... 7
 ARTICLE II PURCHASE AND SALE OF ASSETS ................................................................... 8
           2.1       Sale of Assets ......................................................................................................... 8
           2.2       Purchase of Assets ................................................................................................. 9
           2.3       Excluded Liabilities ............................................................................................... 9
           2.4       Excluded Assets ..................................................................................................... 9
           2.5       Nonassignable Assets............................................................................................. 9
           2.6       Method of Conveyance ........................................................................................ 10
           2.7       Assumed Contracts .............................................................................................. 10
           2.8       Assumption of Liabilities..................................................................................... 10
           2.9       Taxes and Assessments ........................................................................................ 11
           2.10      Intentionally Deleted ............................................................................................ 11
           2.11      Purchaser’s Deposit ............................................................................................. 11
           2.12      Purchase Price ...................................................................................................... 12
           2.13      Bankruptcy Court Approval ................................................................................. 12
           2.14      Closing ................................................................................................................. 13
           2.15      Payments from Payors ......................................................................................... 14
           2.16      Closing Payments................................................................................................. 14
           2.17      Closing Deliveries of Seller ................................................................................. 14
           2.18      Closing Deliveries of Purchaser........................................................................... 14
           2.19      Intentionally Deleted ............................................................................................ 15
           2.20      Further Conveyances and Assumptions ............................................................... 15
           2.21      Right to Pay Off Monetary Liens......................................................................... 15
 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER ............................... 16
           3.1       Power of Seller ..................................................................................................... 16
           3.2       Validity and Enforceability of Agreement ........................................................... 16
           3.3       Consents; Waivers and Approvals ....................................................................... 16
           3.4       No Conflict........................................................................................................... 16

                                                                      -i-
Case 19-01300-5-JNC                Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                                            Page 22 of
                                                    81

                                                 TABLE OF CONTENTS
                                                      (continued)
                                                                                                                                     Page


          3.5      Rights to Acquire Assets ...................................................................................... 16
          3.6      Title to and Adequacy of the Assets .................................................................... 16
          3.7      Intentionally Deleted ............................................................................................ 17
          3.8      Intentionally Deleted ............................................................................................ 17
          3.9      Intentionally Deleted ............................................................................................ 17
          3.10     Intentionally Deleted ............................................................................................ 17
          3.11     Intentionally Deleted ............................................................................................ 17
          3.12     Intentionally Deleted ............................................................................................ 17
          3.13     Intentionally Deleted ............................................................................................ 17
          3.14     Compliance with Laws ........................................................................................ 17
 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER ...................... 17
          4.1      Corporate Existence of Purchaser ........................................................................ 17
          4.2      Validity and Enforceability of Agreement ........................................................... 17
          4.3      Authorization and Authority ................................................................................ 17
          4.4      No Conflict........................................................................................................... 17
          4.5      Ability to Consummate Transaction .................................................................... 18
          4.6      Solvency ............................................................................................................... 18
          4.7      Litigation and Arbitration .................................................................................... 18
          4.8      Brokers and Intermediaries .................................................................................. 18
 ARTICLE V CERTAIN COVENANTS AND AGREEMENTS OF SELLER AND
              PURCHASER ................................................................................................ 19
          5.1      Access and Information ....................................................................................... 19
          5.2      Intentionally Deleted ............................................................................................ 20
          5.3      Maintenance of Assets ......................................................................................... 21
          5.4      Commercially Reasonable Efforts ....................................................................... 22
          5.5      Adequacy of Purchaser’s Review ........................................................................ 22
          5.6      Intentionally Deleted ............................................................................................ 22
          5.7      Tax Matters .......................................................................................................... 22
          5.8      Announcement ..................................................................................................... 23
          5.9      Intentionally Deleted ............................................................................................ 23

                                                                   -ii-
Case 19-01300-5-JNC            Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                                            Page 23 of
                                                81

                                             TABLE OF CONTENTS
                                                  (continued)
                                                                                                                                 Page


        5.10   Risk of Loss; Casualty Loss................................................................................. 23
        5.11   Bankruptcy Actions ............................................................................................. 24
        5.12   Intentionally Deleted. ........................................................................................... 24
        5.13   DISCLAIMERS ................................................................................................... 24
        5.14   Further Assurances............................................................................................... 24
        5.15   Confidentiality ..................................................................................................... 25
        5.16   Acceptance and Discharge ................................................................................... 26
        5.17   Cooperation .......................................................................................................... 26
        5.18   Intentionally Deleted ............................................................................................ 26
        5.19   Removal of Certain Liens .................................................................................... 26
        5.20   Insurance .............................................................................................................. 27
        5.21   Intentionally Deleted ............................................................................................ 27
 ARTICLE VI CONDITIONS TO PURCHASER’S AND SELLER’S OBLIGATIONS ........... 27
        6.1    Entry of the Sale Order ........................................................................................ 27
        6.2    No Injunctions ...................................................................................................... 27
        6.3    Intentionally Deleted ............................................................................................ 27
        6.4    Intentionally Deleted ............................................................................................ 27
        6.5    Intentionally Deleted ............................................................................................ 27
 ARTICLE VII CONDITIONS TO PURCHASER’S OBLIGATIONS ...................................... 27
        7.1    Representations and Warranties of Seller ............................................................ 28
        7.2    Schedules ............................................................................................................. 28
        7.3    Documents ........................................................................................................... 28
        7.4    Performance of Obligations ................................................................................. 28
        7.5    Intentionally Deleted ............................................................................................ 28
        7.6    Intentionally Deleted ............................................................................................ 28
        7.7    Release of Liens ................................................................................................... 28
        7.8    Intentionally Deleted ............................................................................................ 28
        7.9    Intentionally Deleted ............................................................................................ 28
        7.10   Intentionally Deleted ............................................................................................ 28


                                                              -iii-
Case 19-01300-5-JNC                  Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                                             Page 24 of
                                                      81

                                                   TABLE OF CONTENTS
                                                        (continued)
                                                                                                                                        Page


 ARTICLE VIII CONDITIONS TO SELLER’S OBLIGATIONS .............................................. 28
           8.1       Representations and Warranties of Purchaser...................................................... 28
           8.2       Performance of this Agreement ........................................................................... 29
           8.3       Payment of Purchase Price and Assumption of Liabilities and Assumed
                     Contracts .............................................................................................................. 29
           8.4       Documents ........................................................................................................... 29
 ARTICLE IX SURVIVAL .......................................................................................................... 29
           9.1       Survival ................................................................................................................ 29
 ARTICLE X LIMITED AGREEMENT TERMINATION RIGHTS ......................................... 29
           10.1      Termination of Agreement ................................................................................... 29
           10.2      Procedure for Termination ................................................................................... 30
           10.3      Effects of Termination ......................................................................................... 30
 ARTICLE XI MISCELLANEOUS ............................................................................................. 30
           11.1      Assignment; Binding Agreement ......................................................................... 30
           11.2      Post-Closing Cooperation .................................................................................... 31
           11.3      Expenses .............................................................................................................. 31
           11.4      Entire Agreement and Modification .................................................................... 31
           11.5      Severability .......................................................................................................... 31
           11.6      Waiver .................................................................................................................. 32
           11.7      Counterparts ......................................................................................................... 32
           11.8      Headings; Interpretation....................................................................................... 32
           11.9      Governing Law .................................................................................................... 32
           11.10 Bankruptcy Court Jurisdiction ............................................................................. 32
           11.11 Notices ................................................................................................................. 32
           11.12 Effectiveness ........................................................................................................ 33
           11.13 No Third Party Beneficiaries ............................................................................... 33




                                                                     -iv-
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35               Page 25 of
                                            81



                              ASSET PURCHASE AGREEMENT

        This Asset Purchase Agreement is made as of the 4th day of November, 2019, by and
 between Thomas W. Waldrep, Jr., as Chapter 11 Trustee (“Seller” or “Trustee”) for CAH
 Acquisition Company 6, LLC d/b/a I-70 Community Chospital (“Debtor”) and Affinity Health
 Partners LLC or Appointed Entity (“Purchaser”).

                                          WITNESSETH:

          WHEREAS, on March 21, 2019 (the “Petition Date”), the Debtor filed a voluntary petition
 for relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the
 Eastern District of North Carolina;

       WHEREAS, the Debtor is a Delaware limited liability company that owns a for-profit 15-
 bed hospital (the “Hospital”) and Rural Health Clinic at 105 Hospital Drive, Sweet Springs,
 Missouri. The Hospital was classified as a Critical-Access Hospital (“CAH”) by the Centers for
 Medicare and Medicaid Services (“CMS”) prior to the Petition Date;

         WHEREAS, Seller desires to sell to Purchaser all right, title, and interest of Seller and
 Debtor’s bankruptcy estate in, to, and under the Assets and to assign to Purchaser the Assumed
 Contracts, on the terms and conditions set forth in this Agreement, pursuant to Sections 363 and
 365 of the Bankruptcy Code;

        WHEREAS, the Hospital is no longer licensed to operate as a CAH;

         WHEREAS, Purchaser desires to purchase from Seller all right, title, and interest of Seller
 and Debtor’s bankruptcy estate in, to, and under the Assets and to assume the Assumed Contracts,
 on the terms and conditions set forth in this Agreement, pursuant to Sections 363 and 365 of the
 Bankruptcy Code; and

       WHEREAS, the execution and delivery of this Agreement and Seller’s ability to
 consummate the transactions set forth in this Agreement are subject to entry of the Sale Order.

        NOW, THEREFORE, in consideration of the foregoing recitals and the mutual covenants
 hereinafter set forth, and for other good and valuable consideration, the receipt and sufficiency of
 which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
 follows:

                                           ARTICLE I
                                          DEFINITIONS

        1.1    Certain Definitions. For purposes of this Agreement, defined terms used herein
 have the meanings specified in this Section 1.1.

                 “Action” means any suit, action, Claim, hearing, administrative action, demand,
 demand letter, Governmental investigation, notice of violation, or proceeding arising out of any
 violation or alleged violation of any Law or any breach or alleged breach of any Contract or Order.


                                                  1
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 26 of
                                             81



                  “Affiliate” means a Person that directly, or indirectly through one or more
 intermediaries, controls, is controlled by, or is under common control with, the Person referred to.
 In this definition, “control” means the possession, direct or indirect, of the power to direct or cause
 the direction of the management and policies of a Person, whether through ownership of securities,
 by contract, or otherwise.

              “Agreement” means this Agreement, as hereafter amended, supplemented, or
 otherwise modified.

               “Assets” has the meaning ascribed to it in Section 2.1 herein, provided that
 (whether or not expressly stated) for all purposes of this Agreement, Assets always exclude
 Excluded Assets.

                “Assignment of Lease” has the meaning ascribed to it in Section 2.6.

                “Assumed Contracts” has the meaning ascribed to in Section 2.7.

                “Assumed Liabilities” has the meaning ascribed to it in Section 2.8(a).

                “Bankruptcy Case” means the case under Chapter 11 of the Bankruptcy Code,
 styled, CAH Acquisition 6, LLC, d/b/a I-70 Community Hospital, Case No. 19-01300-5-JNC,
 pending before the Bankruptcy Court.

               “Bankruptcy Code” means title 11 of the United States Code Section 101, et seq.
 (11 U.S.C. § 101, et seq.).

                “Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
 District of North Carolina and, to the extent of the withdrawal of any reference made pursuant to
 28 U.S.C. § 157, the United States District Court for the Eastern District of North Carolina with
 jurisdiction over the Bankruptcy Case.

                 “Bill of Sale” has the meaning ascribed to it in Section 2.6.

                 “Books and Records” includes, without limitation, books, ledgers, files, reports,
 records, inventory data, accounts receivable records, accounts payable records, vendor lists,
 financing records, personnel and payroll records and other business books and records (including
 without limitation documents), regardless of the form of and the medium on which such books and
 records are maintained.

                “Business” means the Hospital, the services and programs provided thereat, and the
 outpatient, ancillary, and other healthcare businesses incident to the operation of the Hospital.

                “Business Day” means any day of the year, other than Saturday or Sunday, on
 which national banking institutions in North Carolina are open to the public for conducting
 business and are not permitted, required, or authorized to close.

                “Business Confidential Information” has the meaning ascribed to it in Section
 5.15(b).

                                                   2
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 27 of
                                            81



                “Business Records” has the meaning ascribed to it in Section 5.1(e).

                “Casualty” has the meaning ascribed to it in Section 5.10.

                 “Claims” has the meaning given that term in Section 101(5) of the Bankruptcy Code
 and includes, inter alia, any and all deeds of trust, Liens, mortgages, assessments, security
 interests, encumbrances, claims, defenses, demands, damages, causes of action, offset rights, setoff
 rights, recoupment rights, interests, debts, obligations, guaranties, options, commitments, product
 liability claims (relating to all products sold or produced prior to the Closing), warranty claims,
 claims of employees or former employees or their beneficiaries or dependents, including but not
 limited to, severance or termination payments, pension or employee benefit claims, Taxes, all tort
 or contractual claims and any claims or obligations arising from Environmental Law, whether
 absolute or contingent, matured or unmatured, accrued or unaccrued, asserted or unasserted,
 known or unknown, in law or in equity, including, without limitation, any claims predicated upon
 any theory of successor liability or any similar theory, and all Liabilities or guaranties of any kind
 or nature, arising from or in any way connected with any action or inaction of Seller, arising prior
 to the Closing Date but excluding the Permitted Encumbrances.

                 “Closing” means the consummation of the transactions contemplated by this
 Agreement.

                  “Closing Date” means such date following the satisfaction of each Party’s
 conditions to Closing or, where permitted, waiver by each Party of the other Party’s conditions to
 Closing as set forth in Articles VI, VII and VIII to this Agreement, as shall be selected by the
 Parties, but in no event later than January 31, 2020, or such later date as the Parties may in writing
 agree; provided that if the Closing shall not have occurred by such outside date and this Agreement
 shall not have been terminated in accordance with its terms by Purchaser based on an uncured
 material breach hereunder by Seller, then Seller shall have the right to extend the outside closing
 date for an additional sixty (60) days.

                “CMS” means the Centers for Medicare & Medicaid Services.

                “Code” means the Internal Revenue Code of 1986, as amended.

               “Contract” means any contract, agreement, arrangement, understanding, lease,
 indenture, note, bond, evidence of indebtedness, license, sublicense, undertaking, binding
 commitment or instrument, or purchase order entered into or made by or on behalf of Debtor in
 connection with the Business.

                “Cost Reports” means all cost and other reports filed pursuant to the requirements
 of Healthcare Programs for payment or reimbursement of amounts due from such programs for
 services provided.

                 “Court” means any court, administrative or regulatory body, Government agency,
 arbitration or mediation panel or similar body.

             “Cure Payments” means the amounts necessary to cure defaults, if any, under each
 Assumed Contract.

                                                   3
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35              Page 28 of
                                            81



                “Data Room” has the meaning ascribed to it in Section 1.2(a)(viii) herein.

                “Debtor” means CAH Acquisition 6, LLC d/b/a I-70 Community Hospital.

                “Deed” has the meaning ascribed to it in Section 2.6.

                “Deposit” has the meaning ascribed to the term “Bidder’s Deposit” in the Order (A)
 Establishing Bidding Procedures, (B) Approving Stalking Horse Bidder, (C) Approving Form and
 Manner of Notices, (D) Scheduling Hearing to Consider Final Approval of Sale and Treatment of
 Executory Contracts and Unexpired Leases and, (E) Granting Related Relief entered on [Date]
 [Docket No. ].

                “Dispute” has the meaning ascribed to it in Section 11.10(a)

               “Effective Time” means the effective time of the Closing, which shall be as of
 12:00:01 a.m. prevailing Eastern Time, on the day of the Closing Date.

                  “Environmental Law” means any federal, state or local statute, law, regulation,
 code, ordinance, or rule of common law currently in effect relating to the protection or pollution
 of the environment or natural resources, including, without limitation, the Comprehensive
 Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the
 Hazardous Materials Transportation Act (49 U.S.C. App. § 1801 et seq.), the Resource
 Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251
 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.) the Toxic Substances Control Act (15 U.S.C.
 § 2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.),
 The Medical Waste Tracking Act (42 U.S.C. § 6992 et seq.), the Oil Pollution Act (33 U.S.C. §
 2701 et seq.), the Emergency Planning and Community Right to Know Act (42 U.S.C. § 11001 et
 seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the Occupational
 Safety Health Act (29 U.S.C. § 651 et seq.).

                “Excluded Assets” means those assets of Debtor that are set forth on Schedule 1
 attached hereto.

                 “Excluded Liabilities” means each and every Liability, obligation, debt, or
 commitment of the Business or Debtor, as principal, or a successor of any kind or nature (provided
 Seller shall take no action causing or resulting in Purchaser being deemed to be a successor owner
 or operator of the Business for purposes of any Environmental Law), whether absolute or
 contingent, accrued or unaccrued, asserted or unasserted, known or unknown, liquidated or
 unliquidated, due or to become due, or otherwise, other than the Assumed Liabilities.

                 “Excluded Records” means (a) any materials about employees, disclosure of which
 would violate Law, (b) any materials that are subject to a Privilege or requirement to maintain
 confidentiality or (c) any Patient Records.

                “Exhibits” means the exhibits provided for and referred to in this Agreement.

                “Government” or “Governmental” means or refers to the United States of America,
 any other nation or sovereign state, any federal, bilateral or multilateral governmental authority,

                                                 4
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 29 of
                                             81



 state, possession, territory, county, district, city or other governmental unit or subdivision, and any
 branch, agency, or judicial body of any of the foregoing.

                 “Governmental Authority” means (i) any federal, state, county, municipal or other
 local Government or governmental authority, including, without limitation, any regulatory or
 administrative agency, commission, department, board, bureau, agency, instrumentality or Court
 and (ii) any arbitrator or arbitral body of any Government.

                 “Healthcare Programs” shall have the meaning set forth in Section 3.8 of this
 Agreement.

                “Hospital” means the hospital that did business as I-70 Community Hospital,
 including but not limited to the rural health clinics associated therewith, located at 105 Hospital
 Drive, Sweet Springs, MO 65351, which has lost its license to operate as a CAH.

                “Knowledge” means (a) as to Seller, the actual knowledge of Seller and (b) as to
 Purchaser, the actual knowledge, after due inquiry, of the senior leadership team members of
 Purchaser listed on Schedule 2.

                 “Law” means any statute, law, code, treaty, ordinance, rule, regulation, instrument,
 directive, decree, agreement, policy, Order, consent decrees and consent orders, or injunction of
 or with any Government, Governmental Authority, quasi-Governmental Authority, or Court, and
 includes, without limitation, all judicial and administrative interpretations thereof, and all rules or
 regulations of any regulatory or self-regulatory authority compliance with which is required by
 Law.

                 “Liabilities” means debts and liabilities, whether known or unknown, contingent or
 absolute, liquidated or unliquidated, and whether or not required to be reflected on the financial
 statements of a business, whether arising under any Contract, Law, Lien, Order or otherwise.

                “Lien” means any lien, security interest, mortgage, deed of trust, option, lease,
 tenancy, occupancy, covenant, condition, easement, agreement, royalty, pledge, hypothecation,
 charge, claim or other encumbrance.

                “Nonassignable Asset” shall have the meaning set forth in Section 2.5 of this
 Agreement.

              “Order” means any order, judgment, writ, injunction, award or decree of any Court
 or Governmental Authority.

                “Ordinary Course of Business” means with respect to the Business, the ordinary
 course of commercial operations customarily engaged in by the Business reasonably consistent
 with past practices.

                “Party” or “party” means either Purchaser or Seller, and “Parties” means both
 Purchaser and Seller together.



                                                   5
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35              Page 30 of
                                            81



                “Patient Records” shall mean any documents containing information concerning
 medical, health care or behavioral health services provided to, or the medical, health care or
 behavioral health of any individual, or that are otherwise subject to regulation under applicable
 Law, including the Health Insurance Portability and Accountability Act of 1996 and all regulations
 promulgated pursuant thereto, including the Transaction Code Set Standards, the Privacy Rules
 and the Security Rules set forth at 45 C.F.R. Parts 160 and 164.

                 “Permitted Encumbrances” means (i) the Assumed Liabilities and other
 obligations assumed by Purchaser under this Agreement, (ii) those Liens or exceptions listed on
 or described in Schedule 5 attached hereto, and (iii) Liens imposed pursuant to any Assumed
 Contract.

                “Permitted Parties” has the meaning ascribed to it in Section 5.1(e).

                “Person” means any natural person, any corporation, partnership, limited liability
 company, limited liability partnership, joint venture, trust, association, company, or other legal
 entity, and any Government or Governmental Authority.

                  “Privilege” means the attorney-client privilege (including the common interest
 privilege) or the attorney work product doctrine.

                “Privileged Materials” means any materials that are protected by or the subject of
 a Privilege.

                 “Purchased Intellectual Property Licenses” means those intellectual property
 licenses of the Debtor included within the Assets, if any.

                “Purchase Price” has the meaning ascribed to it in Section 2.12(a).

                “Purchaser” has the meaning set forth in the Preamble to this Agreement.

                “Real Property” means each parcel of real property included in the Assets,
 including, without limitation, all rights of way, easements, facilities and other improvements and
 fixtures thereon and appurtenances thereto and all rights associated therewith, to the extent owned
 or leased by Debtor, as set forth in Schedule 6 attached hereto.

                “Relating to” means arising from, in connection with or otherwise relating to.
 “Relates to” and “relate to” have corresponding meanings.

                “Sale Hearing” means the hearing(s) on the Sale Motion held before the Bankruptcy
 Court.

                “Sale Motion” means the Trustee’s Motion for (I) an Order (A) Establishing
 Bidding Procedures, (B) Approving Stalking Horse Bidder, (C) Approving Form and Manner of
 Notices, (D) Scheduling Hearing to Consider Final Approval of Sale and Treatment of Executory
 Contracts and Unexpired Leases and, (E) Granting Related Relief, and (II) an Order (A) Approving
 Sale Free and Clear of all Liens, Claims, Interests, and Encumbrances, (B) Authorizing


                                                 6
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                  Page 31 of
                                             81



 Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, and (C)
 Granting Related Relief filed on November 6, 2019 [Docket No.___].

                “Sale Order” has the meaning ascribed to it in Section 6.1.

                “Schedules” means the schedules provided for and referred to in this Agreement.

                “Seller” has the meaning set forth in the Preamble to this Agreement.

                “Seller’s Confidential Information” has the meaning ascribed to it in Section
 5.15(a).

                “Survey” has the meaning ascribed to it in Section 2.19.

                  “Tax” or “Taxes” means (i) all federal, state, local or foreign taxes, charges or other
 assessments, including all net income, gross receipts, capital, sales, use, ad valorem, value added,
 transfer, franchise, profits, inventory, capital stock, license, withholding, payroll, employment,
 social security, unemployment, excise, severance, stamp, occupation, property, excise taxes under
 Section 4979 of the Code, unrelated business income taxes, and estimated taxes, whether disputed
 or not, and (ii) all interest, penalties, fines, additions to tax or additional amounts imposed by any
 taxing authority in connection with any item described in clause (i).

                “Taxing Authority” means any Government or Governmental Authority
 responsible for the imposition or collection of any Tax.

                “Title Company” has the meaning ascribed to it in Section 2.19.

                “Title Report” has the meaning ascribed to it in Section 2.19.

                “Transferred Business Records” has the meaning ascribed to it in Section 5.1(f).

                 “Transfer Taxes” means all excise, sales, use, transfer (including Real Property
 transfer or gains), value added, stamp, documentary, filing, recording and similar Taxes and fees
 which may be imposed or assessed as a result of the transactions effected pursuant to this
 Agreement together with any interest, additions, penalties with respect thereto and any interest in
 respect of such additions or penalties. Income taxes do not constitute Transfer Taxes.

        1.2     Other Definitional and Interpretive Matters.

                (a)     Unless otherwise expressly provided, for purposes of this Agreement, the
 following rules of interpretation shall apply:

                       (i)     Calculation of Time Periods. When calculating the period before
 which, within which, or following which any act is to be done or step taken pursuant to this
 Agreement, the date that is the reference date in calculating such period shall be excluded. If the
 last day of such period is a non-Business Day, the period in question shall end on the next
 succeeding Business Day.



                                                    7
Case 19-01300-5-JNC             Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35               Page 32 of
                                                 81



                         (ii)      Dollars. Any reference in this Agreement to “$” means United
 States dollars.

                        (iii) Exhibits/Schedules. All Exhibits and Schedules annexed hereto or
 referred to herein are hereby incorporated in and made a part of this Agreement as if set forth in
 full herein. Any matter or item disclosed on one Schedule shall be deemed to have been disclosed
 on each other Schedule to the extent it is reasonably apparent that it is pertinent to the subject
 matter of such other Schedule. Any capitalized terms used in any Schedule or Exhibit but not
 otherwise defined therein shall be defined as set forth in this Agreement.

                        (iv)   Gender and Number. Any reference in this Agreement to gender
 shall include all genders, and words imparting the singular number only shall include the plural
 and vice versa.

                       (v)    Headings. The provision of a Table of Contents, the division of this
 Agreement into Articles, Sections and other subdivisions and the insertion of headings are for
 convenience of reference only and shall not affect or be utilized in construing or interpreting this
 Agreement. All references in this Agreement to any “Section” are to the corresponding Section of
 this Agreement unless otherwise specified.

                       (vi)   Herein. The words such as “herein,” “hereinafter,” “hereof,” and
 “hereunder” refer to this Agreement as a whole and not merely to a subdivision in which such
 words appear unless the context otherwise requires.

                        (vii) Including. The word “including” means “including, without
 limitation,” and “includes” and “include” have corresponding meanings, and such words shall not
 be construed to limit any general statement to the specific or similar items or matters immediately
 following it.

                         (viii) Made Available to Purchaser. The phrase “made available to
 Purchaser” means, for all purposes of this Agreement, made available to Purchaser through posting
 in Seller’s electronic data room (the “Data Room”), via email, facsimile or other electronic transfer
 or through other written means for all purposes of this Agreement.

                 (b)    No Construction Against Drafter. No presumption, burden of proof, burden
 of persuasion or similar method of interpretation or standard shall arise or otherwise apply favoring
 or disfavoring any Party (including, without limitation, the draftsperson) by virtue of the
 authorship of any one or more provisions of this Agreement, including in any arbitration or
 litigation proceeding.

                                          ARTICLE II
                                  PURCHASE AND SALE OF ASSETS

         2.1      Sale of Assets. At the Closing and as of the Effective Time but in all events subject
 to the approval of the Bankruptcy Court by and through the Sale Order, Seller agrees, upon and
 subject to the terms and conditions hereinafter set forth, to sell, transfer, convey, assign, and deliver
 or cause to be sold, transferred, conveyed, assigned, and delivered to Purchaser, all right, title, and
 interest of Seller and Debtor’s bankruptcy estate in, to and under all of the assets and properties

                                                    8
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 33 of
                                             81



 and associated rights and interests, real, personal, and mixed, tangible and intangible, of whatever
 kind, owned by Debtor (no matter where located, including without limitation, on leased property)
 including, without limitation, all of the assets and properties that were used in or related to the
 Business, but excluding the Excluded Assets (collectively, after excluding the Excluded Assets,
 the “Assets”). The Assets shall not include any Patient Records. None of the Excluded Assets
 will be conveyed to Purchaser.

         2.2    Purchase of Assets. Purchaser agrees to purchase the Assets upon and subject to
 the terms, conditions and provisions set forth herein and pursuant to the terms in the Sale Order.

         2.3    Excluded Liabilities. Except for the Permitted Encumbrances, the Assets shall be
 transferred pursuant to the Sale Order and Section 363 of the Bankruptcy Code, to the fullest extent
 permitted by applicable Law, free and clear of all Liens, Claims, interests, and encumbrances.

                (a)     Purchaser shall not assume, satisfy, discharge, or otherwise be responsible
 for any Excluded Liabilities. Purchaser shall, at the Closing, assume the Assumed Liabilities
 pursuant to the terms of Section 2.8 of this Agreement.

                 (b)     Purchaser shall not assume, satisfy, discharge, or otherwise be responsible
 for any Liabilities of Debtor related to any pension or retirement plans or programs.

                (c)     Subject to, and consistent with the Sale Order, Purchaser shall not be
 responsible for any Liabilities of Debtor related to Debtor’s participation in the Healthcare
 Programs, including any liability or obligation for overpayments, recapture, recoupment, or set off
 for previously paid or reimbursed amounts.

               (d)      The Parties hereto further agree that, as between Purchaser and Seller, all
 the Excluded Liabilities shall remain the sole, exclusive obligation and responsibility of Seller.

                 (e)     Notwithstanding the foregoing, Purchaser shall be responsible for all
 Liabilities applicable to and incurred with respect to the period after the Effective Time that relate
 to the Business, the Hospital, or Purchaser’s post-Closing ownership or operation of the Assets;
 provided, however, that no statement made in this Agreement shall be deemed to allocate or
 attribute any Liability or obligation to Purchaser which has been released pursuant to the Sale
 Order. To the extent this Section 2.3(d) conflicts with any other provision of this Agreement, this
 Section 2.3(d) controls.

          2.4      Excluded Assets. Nothing herein contained shall be deemed to obligate Seller to
 sell, transfer, assign, or convey any Excluded Asset, as described on Schedule 1, to Purchaser. The
 Seller shall retain all right, title, and interest to, in, and under the Excluded Assets. To the extent
 this Section 2.4 conflicts with any other provision of this Agreement, this Section 2.4 controls.

         2.5    Nonassignable Assets. To the extent that the assignment of any Asset shall require
 the consent of any other party and such consent shall still be required notwithstanding the Sale
 Order and Sections 363 and 365 of the Bankruptcy Code (each, a “Nonassignable Asset”) nothing
 in this Agreement nor the consummation of the transactions contemplated hereby shall be
 construed as an attempt or agreement to assign such Nonassignable Asset unless and until such
 consent shall have been obtained.

                                                   9
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                   Page 34 of
                                             81



         2.6      Method of Conveyance. The sale, transfer, conveyance, assignment, and delivery
 by Seller of the Assets to Purchaser hereunder shall be effected on the Closing Date by delivery
 by Seller of: (a) an assignment of deed, substantially in the form of Exhibit A, conveying to
 Purchaser all right, title, and interest of Debtor in and to the Real Property, such title to be free and
 clear of all Liens pursuant to Section 363 of the Bankruptcy Code, except for Permitted
 Encumbrances (the “Deed”); and (b) assignments(s) and bill(s) of sale and such other instruments
 of conveyance in the form of Exhibit B (collectively, “Bill of Sale”) conveying all right, title, and
 interest of Seller and Debtor’s bankruptcy estate in all Assets that comprise tangible or intangible
 personal property, including separate assignment(s) of any U.S. trademark registrations and
 applications, if any, included within the Purchased Intellectual Property Licenses in a form suitable
 for recording with the U.S. Patent and Trademark Office, all to the fullest extent permitted by Law,
 free and clear of any and all Liens, except for Permitted Encumbrances.

         2.7     Assumed Contracts. On and after the Effective Time, Purchaser shall assume and
 be responsible for, and shall timely pay, perform, and discharge in accordance with their terms, all
 obligations (i) arising after the Effective Time with respect to executory contracts and unexpired
 leases identified on Schedule 2.7 (the “Assumed Contracts”). Except for the Assumed Contracts,
 Purchaser shall not assume and shall not be responsible for any of Debtor’s contracts or leases.

         2.8     Assumption of Liabilities.

                  (a)   As of the Effective Time, Purchaser shall assume and be responsible for,
 and shall timely pay, perform, and discharge in accordance with their respective terms all
 Liabilities of the Hospital or the Business (the “Assumed Liabilities”) accruing from and after the
 Effective Time incurred in connection with or otherwise relating to the Assets or the Business.

                 (b)     As of the Effective Time, Purchaser shall assume and be responsible for,
 and shall timely pay, perform, and discharge in accordance with their respective terms the
 obligations of Seller arising from and after the Effective Time under Assumed Contracts which
 Seller shall assign and as to which Purchaser shall assume all obligations thereunder, including
 that Purchaser shall, subject to the provisions of Section 2.8(e), assume the obligations to pay Cure
 Payments relating to the Assumed Contracts.

               (c)     On the Closing Date, Purchaser shall assume no liability for Debtor’s
 accrued payroll, accrued payroll taxes, and accrued paid annual leave.

                (d)   Purchaser shall, subject to the limitations set forth below, be responsible for
 the payment of the Cure Payments, if any, required with respect to the Assumed Contracts with
 said payments being made to the counterparty to the Assumed Contracts when the Cure Payments
 become due pursuant to the Sale Order unless the Purchaser and the counterparty to an Assumed
 Contract agree otherwise.

                 (e)    Notwithstanding anything to the contrary in this Agreement, (i) Purchaser
 shall consult with Seller with respect to the terms of the assumption of the Assumed Contracts
 provided that Purchaser shall not modify any terms thereof without the prior written consent of
 Seller if such modification would be or could reasonably be expected to be adverse to Seller in any



                                                    10
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 35 of
                                            81



 respect, and (ii) the rights of each of Seller to object to such terms are expressly preserved and
 reserved.

               (f)    Debtor shall not assume any contracts and/or assign any contracts to
 Purchaser unless Purchaser agrees to pay the full Cure Payments with respect to any contract so
 assumed and any non-permitted assumption or assignment shall be void and of no effect.

                 (g)     Purchaser shall be responsible for prosecuting all objections to the Cure
 Payments. Purchaser shall, at Purchaser’s sole cost, (i) negotiate the amount of all Cure Payments
 and/or (ii) pay all of Purchaser’s legal and other fees and expenses (and, if any, Seller’s legal fees
 and expenses to the extent incurred because of Seller being required to intervene or defend) relating
 to any litigation or other dispute in connection with or otherwise relating to Cure Payments.

         2.9      Taxes and Assessments. The Liability for payment of accrued but unbilled or
 unpaid Taxes (including, but not limited to, real estate taxes, personal property tax, ad valorem tax
 and similar non-income Taxes) and other assessments relating to, or arising out of the ownership
 or transfer of, the Assets or the Assumed Contracts (including, but not limited to any water, sewer
 and other municipal charges owed to any Governmental Authority), imposed on a periodic basis
 beginning before and ending after the Effective Time or as a result of the consummation of the
 transactions evidenced by this Agreement or otherwise, shall be paid by Seller at the Closing,
 provided that Seller has received at Closing the purchase price required to be paid by Purchaser
 pursuant to this Section. All Taxes and other assessments shall be listed on Schedule 7, which
 shall be prepared and delivered at Closing. If any Taxes or other assessments paid by Seller at any
 time on or prior to the Closing Date are attributable in whole or in part to any period following the
 Closing, then the Purchase Price payable at Closing shall be increased to adjust for the prior
 payment of such Taxes and assessments by Seller attributable to the post-closing period.

        2.10    Intentionally Deleted.

        2.11    Purchaser’s Deposit.

                (a)     Upon entry of the Sale Order, Seller and Purchaser shall have the obligation
 to consummate the Closing pursuant to and subject to the terms of this Agreement and the Sale
 Order. If Purchaser fails to consummate the purchase of the Assets on or before January 31, 2020
 (unless such failure arises from Seller’s uncured material breach and unless Seller and Purchaser
 agree to extend such deadline in writing), Seller is authorized but not required to effect the sale of
 the Assets to one or more third parties as soon as is commercially reasonable subject to further
 Orders of the Bankruptcy Court. If Purchaser fails to consummate the purchase of Assets
 hereunder through no fault of its own, Seller shall not consummate any transaction unless the
 Deposit is repaid to Purchaser. If Purchaser fails to consummate the transaction as a result of
 Purchaser’s uncured material default, the entire Deposit and all accrued interest thereon will be
 retained by Seller as liquidated damages (it being agreed that it may be difficult to measure
 damages arising from such failure and such amount is a reasonable estimate of the amount of
 damages Seller will suffer under the circumstances), which, except in cases of an intentional tort,
 shall constitute Seller’s sole or exclusive remedy and limitation of damages for any default
 hereunder by Purchaser.



                                                  11
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35               Page 36 of
                                            81



        2.12    Purchase Price.

                 (a)    In consideration of the sale, transfer, conveyance, and assignment of the
 Assets to Purchaser, Purchaser shall at Closing: (i) assume the Assumed Liabilities, (ii) pay or
 deliver to Seller cash by wire transfer of immediately available funds in the amount of
 $3,400,000.00 (the “Cash Purchase Price”); (iii) assume the liabilities described in Sections 2.7
 and 2.8 on the terms contained therein; (iv) pay the amount required under Section 2.9; and (v)
 pay all Transfer Taxes due in connection with the closing of the transactions contemplated herein
 (collectively, the “Purchase Price”).

                  (b)    As additional consideration for the sale, transfer, conveyance, and
 assignment of the Assets to the Purchaser, Purchaser shall spend at least $2,000,000.00 in capital
 investments at the Hospital during the three (3) year period following the Closing Date. As used
 in this Section 2.12(b), the term “capital investments” shall mean investments in new equipment
 including information technology systems, equipment replacement, facility renovations, new
 facilities (including additional personnel), medical office space, development of new services and
 expansion of existing clinical services, working capital, information systems, physician
 recruitment, and other capital improvements, including commitments incurred pursuant to
 operating or capital leases, or other off balance sheet financing mechanisms. The dollar amount
 of capitalized expenditures made under this Section 2.12(b) will be determined in accordance with
 GAAP.

               (c)     The Parties agree to report this transaction for federal, state, and local Tax
 purposes consistently and in accordance with this Section 2.12.

        2.13    Bankruptcy Court Approval.

                 (a)      No later than (1) Business Day after execution of this Agreement by the
 Parties hereto, Seller shall file a motion (the “Sale Procedures Motion”) with the Bankruptcy Court
 seeking entry of an Order establishing bidding procedures for an auction of the Assets that shall
 include at least the following provisions (the “Sale Procedures Order”):

                        (i)    Competing offers to acquire the Assets shall be submitted in writing
                        to Seller and his counsel on or before 5:00 p.m. (Eastern Time) on
                        December 12, 2019, or such other date as set by the Bankruptcy Court (the
                        “Bid Deadline”);

                        (ii)   provide for a purchase price to be paid to Seller that exceeds the
                        Purchase Price by at least the amount of the Break-Up Fee (as defined
                        below) plus an initial overbid increment of $50,000;

                        (iii) be accompanied by a signed asset purchase agreement in form and
                        substance substantially similar to this Agreement;

                        (iv)   must not be subject to due diligence contingencies or other
                        conditions beyond those imposed by Purchaser;



                                                 12
Case 19-01300-5-JNC               Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35            Page 37 of
                                                   81



                              (v)    remain open until the conclusion of the Sale Hearing (as defined
                              below); and

                              (vi)     be accompanied by a ten percent deposit.1

                (b)    If any bidders have submitted a qualifying competing bid in accordance
 with the Sale Procedures Order (each such bid, a “Qualified Bid”), then an auction shall be held.

                (c)     A hearing to approve the successful bid at the auction, or, if no auction is
 held, to approve this Agreement, shall be scheduled following the auction, or if there is no Auction,
 following the Bid Deadline (the “Sale Hearing”).

                 (d)    The Breakup Fee in an amount of ($136,000) (the “Breakup Fee”) shall be
 paid to Purchaser from the proceeds of sale actually paid by a successful bidder only after a closing
 in the event that the Bankruptcy Court enters an Order approving an offer to purchase the Assets
 submitted by a party other than Purchaser.

                     (e)      No other bidder for the Assets shall be entitled to payment of any breakup
 fee.

               (f)     If no timely, conforming Qualified Bid is submitted, Seller shall request at
 the Sale Hearing that the Court approve the proposed sale of the Assets to Purchaser under this
 Agreement.

                 (g)     Notwithstanding anything to the contrary in this Agreement, in the event
 that a Qualified Bid of a third party (an “Alternative Purchaser,” and the underlying agreement
 between the Alternative Purchaser and Seller, the “Alternative APA”) is approved by the
 Bankruptcy Court at the Sale Hearing, this Agreement, may become an approved “back-up bid,”
 unless at the auction, other higher and better bids are received and Seller elects to make a different
 Alternative Purchaser the “back-up bidder.”

                 (h)    In the event there is no auction, or that Purchaser presents the winning bid
 at the auction, then Seller shall use his reasonable best efforts to obtain entry of an Order of the
 Bankruptcy Court approving the sale on the terms of this Agreement.


         2.14 Closing. The Closing shall take place at 10:00 a.m., prevailing Eastern Time, on
 the Closing Date at the offices of Seller’s bankruptcy counsel, or at such other time and place as
 the Parties may agree in writing. The Closing shall be deemed to have occurred and to be effective
 as between the parties as of the Effective Time.


            2.15     Payments from Payors

               (a)    Seller agrees not to take any action to change its EFT/bank account
 information used by payors to deposit monies to be paid as a result of any billing services (any

 1
     Purchaser shall likewise submit the Deposit to Seller on or before the Bid Deadline.

                                                            13
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 38 of
                                            81



 such monies deposited to be referred to herein as a “Payment”). Seller acknowledges and agrees
 that any Payments deposited into the Seller’s bank account for billing services for services provider
 after the Effective Date shall be the property of Purchaser and shall be provided to Purchaser by
 wire transfer along with an accounting of all payments received on a weekly basis or by some other
 method mutually agreed to by the parties.

                 (b)     In the event Seller receives notice of any adjustment to any Payments
 related to billing services, Seller agrees to inform Purchaser and send a copy of such notice to
 Purchaser by overnight mail or electronic transmission no later than three (3) business days after
 receipt of such notice.

                 (c)    Whenever a payor sends other notice to or requests information from Seller
 regarding a claim for services rendered after the Closing Date, Seller shall send a copy of such
 notice or inform Purchaser of such request by overnight mail or electronic transmission no later
 than three (3) business days after receipt of such notice or request.

         2.16 Closing Payments. No later than five (5) Business Days, or some other period of
 time agreed upon by the Parties, prior to the Closing Date, Seller shall provide to Purchaser, in
 writing, Seller’s calculation of the Closing payments due as of the Effective Time based on the
 payment of the Purchase Price, as set forth in Section 2.12, and the estimated apportionment of
 Taxes and assessments. If within three (3) Business Days following receipt of such calculation,
 Purchaser has not given Seller written notice of its good faith objection to Seller’s calculations,
 then the transaction shall close based on Seller’s calculations. If Purchaser gives such notice of
 objection, then the Parties will work together in good faith to resolve the estimated apportionment
 of Taxes and assessments provided that if they are unable to agree, the Parties shall close and the
 disputed amount shall be appropriately escrowed.

        2.17 Closing Deliveries of Seller. At the Closing, in addition to any other documents,
 assignments, certificates, letters, orders, or agreements described in Section 2.6 or otherwise
 required to be delivered pursuant to the terms of this Agreement, and the satisfaction of all the
 conditions set forth in Articles VI and VIII, Seller shall deliver to Purchaser the following:

                (a)     the execution and delivery of this Agreement by Seller;

                (b)    a certified copy of the final, non-appealable Sale Order authorizing and
 ratifying the execution and delivery of this Agreement by Seller and the consummation of the
 transactions contemplated hereby; and

         2.18 Closing Deliveries of Purchaser. At the Closing, in addition to any other
 documents otherwise required to be delivered by Purchaser pursuant to the terms of this Agreement
 and the satisfaction of all other conditions set forth in Articles VI and VII, Purchaser shall deliver
 to Seller the following:

               (a)    the payment of the Cash Purchase Price, by wire transfer, or other means
 agreed upon by the Parties, of immediately available funds, pursuant to Section 2.12 herein;

                (b)      a true and complete copy of Purchaser’s organizational documents and, if
 applicable, a certificate of existence of Purchaser from its state of organization, together with a

                                                  14
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                  Page 39 of
                                             81



 certificate by an authorized officer of Purchaser that the certificate of formation of Purchaser has
 not been amended since the date of the certification described above and that nothing has occurred
 since the date of issuance of the certificate of existence that would adversely affect Purchaser’s
 existence;

                (c)    certificates from an authorized officer of Purchaser as to the incumbency
 and signatures of each officer of Purchaser executing this Agreement and any other documents
 required under this Agreement;

                 (d)     a certificate of an officer of Purchaser certifying to Seller (a) compliance in
 all material respects with Purchaser’s covenants set forth in this Agreement, (b) that all of the
 conditions contained in Articles VI and VII have been satisfied except those, if any, waived in
 writing by Purchaser, and (c) that all of the representations and warranties set forth in Article IV
 are true and correct in all material respects as of the Closing Date; and

                (e)     copies of the resolutions of all corporate bodies of Purchaser necessary to
 authorize the transactions contemplated hereby, authorizing the purchase of the Assets and the
 execution and delivery by Purchaser of this Agreement and the consummation by Purchaser of the
 transactions contemplated hereby, certified by an authorized signatory of Purchaser.

        2.19    Intentionally Deleted.

         2.20 Further Conveyances and Assumptions. From time to time following Closing, each Party shall,
 and shall cause their respective Affiliates to execute, acknowledge, and deliver all such further
 conveyances, notices, assumptions, releases, and other instruments, and shall take such further
 actions, as may be reasonably necessary or appropriate (i) to assure fully to Purchaser and its
 successors and permitted assigns, all of the properties, rights, titles, interests, estates, remedies,
 powers, and privileges intended to be conveyed to Purchaser under this Agreement and (ii) to
 assure fully to Seller and its successors and permitted assigns, the assumption of the Assumed
 Liabilities and other obligations intended to be assumed by Purchaser under this Agreement, and
 to otherwise make effective the transactions contemplated herein. Without limiting the generality
 of the foregoing, if Seller receives any Assets or payments related to the Assets after the Closing
 Date, it will promptly turn over same to Purchaser.

         2.21 Right to Pay Off Monetary Liens. Seller shall have the right to pay off on the
 Closing Date any monetary Liens that do not constitute Permitted Encumbrances from the sale
 proceeds then payable by Purchaser and the Parties shall cooperate to facilitate deletion of such
 encumbrance from the Title Policy by the Title Company. Seller shall pay the costs of cancelling
 or discharging all such monetary Liens.



                                  ARTICLE III
                   REPRESENTATIONS AND WARRANTIES OF SELLER

        Seller hereby makes the following representations and warranties, subject to any
 exceptions included in Seller’s Disclosure Schedule:


                                                   15
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                Page 40 of
                                            81



         3.1     Power of Seller. Seller has the power to enter into this Agreement, to perform his
 obligations hereunder, and to consummate the transactions contemplated hereby. Seller has all
 necessary power and authority to enter into this Agreement and all other documents that the Seller
 is required to execute and deliver hereunder, to perform its obligations hereunder and thereunder,
 and to consummate the transactions contemplated hereby and thereby.

         3.2     Validity and Enforceability of Agreement. Upon the entry of the Sale Order
 approving the sale of the Assets to the Purchaser, this Agreement constitutes a legal, valid, and
 binding obligation of Purchaser, this Agreement constitutes, and all documents required to be
 executed and delivered at Closing by Seller hereunder or in connection herewith will each
 constitute, the legal, valid, and binding obligations of Seller, enforceable against it in accordance
 with their respective terms, subject to general principles of equity.

        3.3     Consents; Waivers and Approvals. Except for the approval of the Bankruptcy
 Court as required by Section 363 of the Bankruptcy Code, no consent, waiver, approval,
 authorization, license or order of, registration or filing with, or notice to, any Governmental
 Authority or any other Person is necessary to be obtained, made or given by Seller in connection
 with the execution and delivery of this Agreement, the performance by Seller of its obligations
 hereunder or the consummation by Seller of the transactions contemplated hereby.

         3.4     No Conflict. Subject to the issuance of the Sale Order, the execution and delivery
 by Seller of this Agreement and the other agreements, documents, and instruments required to be
 executed and delivered by Seller pursuant to this Agreement and the consummation by Seller of
 the transactions contemplated hereby or thereby, and compliance by Seller with any of the
 provisions hereof or thereof, will not:

               (a)    violate (with or without the giving of notice or the lapse of time or both)
 any Law or any Order to which Seller, the Assets, or the Business is subject to.

         3.5     Rights to Acquire Assets. Except for Ordinary Course of Business transactions
 involving the disposition of personal property that are not, individually or in the aggregate,
 material to the Seller, there are no agreements, options, or other rights to which Seller is a party
 pursuant to which a Claim exists that Seller is, or may become, obligated to sell or grant any Lien
 in any of the Assets. Notwithstanding the foregoing, Seller acknowledges and agrees that the
 Assets shall be transferred pursuant to the Sale Order and Section 363 of the Bankruptcy Code, to
 the fullest extent permitted by applicable Law, free and clear of all Liens, Claims, interests, and
 encumbrances other than the Permitted Encumbrances.

         3.6    Title to and Adequacy of the Assets. Debtor owns each of the Assets and, subject
 to the approval of this Agreement by the Bankruptcy Court, title to the Assets will be transferred
 free and clear of any Liens by Order of the Bankruptcy Court pursuant to Section 363 of the
 Bankruptcy Code, except for Permitted Encumbrances.

        3.7     Intentionally Deleted.

        3.8     Intentionally Deleted.

        3.9     Intentionally Deleted.

                                                  16
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                  Page 41 of
                                             81



        3.10    Intentionally Deleted.

        3.11    Intentionally Deleted.

        3.12    Intentionally Deleted.

        3.13    Intentionally Deleted.

        3.14    Compliance with Laws.

                (a)     There is not now pending or, to Seller’s Knowledge, threatened, any claim,
 investigation or enforcement action by any governmental authority (whether judicial, executive or
 administrative) concerning Seller’s potential liability under Environmental Laws in connection
 with the ownership or operation of the Business or the Assets.

                                 ARTICLE IV
                REPRESENTATIONS AND WARRANTIES OF PURCHASER

        Purchaser hereby makes the following representations and warranties:

         4.1    Corporate Existence of Purchaser. Purchaser has all necessary power and
 authority to enter into this Agreement and all other documents that the Purchaser is required to
 execute and deliver hereunder, to perform its obligations hereunder and thereunder, and to
 consummate the transactions contemplated hereby and thereby.

         4.2     Validity and Enforceability of Agreement. Upon the entry of the Sale Order
 approving the sale of the Assets to the Purchaser, this Agreement constitutes, and all documents
 executed and delivered by Purchaser at Closing hereunder or in connection herewith will each
 constitute, the legal, valid, and binding obligations of Purchaser, enforceable against it in
 accordance with their respective terms, except as enforcement hereof may be limited by general
 principles of equity.

         4.3     Authorization and Authority. The execution and delivery of this Agreement and
 the consummation of the transactions contemplated hereby have been duly authorized, approved
 and ratified by all necessary action on the part of Purchaser. Purchaser has full authority to enter
 into and deliver this Agreement, to perform its obligations hereunder, and to consummate the
 transactions contemplated hereby.

         4.4      No Conflict. Neither the execution and delivery by Purchaser of this Agreement
 nor the performance by Purchaser of its obligations hereunder, (a) (i) violates or breaches the terms
 of or causes a default under any legal requirement applicable to Purchaser, (ii) contravenes the
 certificate of incorporation or bylaws or the certificate of formation and operating agreement or
 other organizational documents of Purchaser, or (iii) violates or breaches the terms or causes a
 default under any contract, indenture, evidence of indebtedness or other commitment to which
 Purchaser is a party or by which it or its properties is bound, or (b) will, with or without the passage
 of time, the giving of notice or the taking of any action by a third person, have any of the effects
 set forth in this subsection, except to the extent that any such matter would reasonably be expected
 to have a material adverse change with regard to Purchaser.

                                                   17
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 42 of
                                             81



        4.5     Ability to Consummate Transaction. Purchaser has or will have sufficient
 immediately available funds and/or access to credit facilities necessary to consummate the
 purchase of the Assets and perform of its obligations under this Agreement.

          4.6    Solvency. Purchaser is solvent. The consummation of the transactions provided
 for in this Agreement will not render Purchaser insolvent. There are no conditions, obligations or
 commitments of Purchaser, or Claims against Purchaser, which will or could be reasonably
 expected to render Purchaser insolvent.

        4.7     Litigation and Arbitration.

                (a)     There is no Action pending or, to the Knowledge of Purchaser, threatened
 against Purchaser, including any before any Governmental Authority or any arbitration panel, that
 seeks to prevent the consummation of the transactions contemplated by this Agreement.

                 (b)      There is no Action pending or, to the Knowledge of Purchaser, threatened
 against Purchaser or any of its Affiliates, or any of their respective members, owners, managers,
 officers, directors, or other senior executives, and there are no existing facts relating to any Person
 referred to in this Section 4.7(b), that may cause any required Health Care Regulatory Consent or
 other consent to the transactions contemplated hereby to not be given.

                  (c)     There is no Action pending or, to the Knowledge of Purchaser, threatened
 against Purchaser or any of its Affiliates, or any of their respective members, owners, managers,
 officers, directors, or other senior executives or to which Purchaser is otherwise a party before any
 Governmental Authority, which, if adversely determined, would reasonably be expected to have a
 material adverse effect on the ability of Purchaser to perform its obligations under this Agreement
 or the ability of Purchaser to consummate the transactions contemplated hereby. Purchaser or any
 of its Affiliates, or any of their respective members, owners, managers, officers, or senior
 executives are not subject to any Order of any Governmental Authority except to the extent the
 same would not reasonably be expected to have a material adverse effect on the ability of Purchaser
 to perform its obligations under this Agreement or the ability of Purchaser to consummate the
 transactions contemplated hereby.

         4.8     Brokers and Intermediaries. Neither Purchaser nor any of its Affiliates has
 employed any broker, finder, advisor or intermediary that is entitled, in connection with the
 consummation of the transactions contemplated hereby, to a broker’s, finder’s, or similar fee or
 commission. Provided, however, the Parties acknowledge and agree that, to the extent allowed by
 Order of the Bankruptcy Court, any fees and expenses payable by Seller to Sherwood Partners,
 Inc. shall be paid from the cash proceeds of the Sale.

                             ARTICLE V
     CERTAIN COVENANTS AND AGREEMENTS OF SELLER AND PURCHASER

        5.1     Access and Information.

                (a)     Purchaser agrees to retain and maintain all employee and medical records
 as required under all applicable laws and regulations.


                                                   18
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                Page 43 of
                                            81



                (b)    Before the Closing and to the extent permitted by Law, and except as
 required to preserve any Privilege, Seller will provide Purchaser and its representatives with
 reasonable access during normal business hours, to all of the assets, properties, facilities,
 employees, medical staff members, agents, accountants, and books and records of Seller and will
 furnish or make available to Purchaser and its representatives during such period all such
 information and data concerning Seller in its possession or control as Purchaser reasonably may
 request; provided, however, such access shall be coordinated through such persons as may be
 designated in writing by Seller for such purpose. Purchaser’s access shall include IT access to
 allow Purchaser to prepare to transition/preserve any electronic data as may be customary or
 required.

               (c)    Before the Closing, Seller shall permit Purchaser to engage in discussions
 and negotiations with Debtor’s vendors for the purpose of negotiating the terms of contracts
 between Purchaser and such vendors in connection with Purchaser’s purchase of the Assets.

                (d)     Before the Closing, Seller shall grant Purchaser and its representatives
 reasonable access to the employees within the Hospital for the purpose of administering the hiring
 process as to such employees. Thus, by way of example and without limitation, except to the
 extent prohibited by applicable Law, Seller will grant reasonable access to enable Purchaser and
 its representatives to disseminate documents and information to such employees; collect
 documents and information from such employees; interview such employees and their supervisors
 and managers; investigate the backgrounds, experience, education, qualifications and work records
 of such employees; offer employment to such employees; and hire such employees. Purchaser
 agrees to conduct all such activities in compliance with applicable Law.

                 (e)     After the Closing, Purchaser shall permit, for a period of not less than six
 (6) years, each of the Seller, any direct or indirect successor to the Seller and their respective
 professionals (collectively, the “Permitted Parties”) access to all Books and Records that are in
 connection with or that otherwise relate to the Hospital (including the Business) prior to the
 Closing and/or to Seller and that are in the control or the possession of Purchaser or any of its
 Affiliates or their respective agents or representatives except for Excluded Records (collectively,
 “Business Records”) for the purposes of (i) pursuing, assessing, settling, or otherwise dealing with
 any Excluded Assets, (ii) pursuing, assessing, defending, settling, or otherwise dealing with
 (including, without limitation, exercising rights and remedies with respect to) any Claim, Action,
 or cause of action, including, without limitation, any objection or motion, that any Permitted Party
 has the right to pursue, (iii) performing and/or otherwise dealing with any obligations of the Seller
 pursuant to this Agreement, including the Excluded Liabilities, (iv) assisting any one or more of
 the Permitted Parties in connection with or otherwise relating to the Claims reconciliation process
 relating to Seller, including, without limitation, with respect to Claims against any Person,
 including, without limitation, assessing, resolving, settling, and/or otherwise dealing with priority
 and administrative Claims and any other general unsecured Claims that accrue prior to the Closing
 Date and (v) without limiting the generality of the immediately preceding clauses (i) through (iv),
 otherwise administering Debtor’s estate including, without limitation, the preparation and
 confirmation of a plan relating to Debtor and the preparation of a disclosure statement relating to
 Debtor, and compliance with any subpoena, document request, or order of any court compelling
 any Permitted Party to produce documents to third parties, winding down Debtor’s estate,


                                                  19
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 44 of
                                             81



 preparing or filing tax returns and causing audits to be performed and/or for any other reasonable
 purpose.

                  (f)      The right of access for the Permitted Parties shall include, without
 limitation, (a) (i) the right of such Permitted Party to copy at the Permitted Party’s premises or the
 Hospital at each requesting Permitted Party’s expense, such documents and records as they may
 request in furtherance of any of the purposes referred to in Section 5.1(e) and (ii) Purchaser’s
 copying and delivering, at the Permitted Party’s cost, to such Permitted Party such documents and
 records as may be requested, but only to the extent as to this clause (ii) such Permitted Party
 furnishes Purchaser with reasonable written descriptions of the materials to be so copied.
 Purchaser shall not dispose of or destroy any of the Business Records transferred to Purchaser
 (“Transferred Business Records”) before the seventh anniversary of the Closing Date and will
 provide the Permitted Parties and the Bankruptcy Court pursuant to a filing with the Bankruptcy
 Court with at least ninety (90) days written notice before doing so and will provide each Party that
 requests copies of any Transferred Business Records within such ninety (90) day period copies of
 all requested Transferred Business Records at the cost of the requesting Permitted Party.

                (g)     Subsequent to the Closing Date, Purchaser will cooperate with each of the
 Permitted Parties relating to all matters in connection with the administration of Debtor’s estate,
 including without limitation, in connection with all Claims, Actions, and causes of action relating
 to the Excluded Assets or Excluded Liabilities that any Permitted Party elects to pursue, dispute,
 or defend. Without limiting the generality of the preceding sentence, Purchaser shall use
 commercially reasonable efforts to make reasonably available to Seller employees of the Business
 who became employees of Purchaser to assist Seller in connection with the administration of
 Debtor’s estate, including, without limitation, in connection with Excluded Assets and/or Excluded
 Liabilities.

                 (h)      Seller shall provide to Purchaser at the Closing or as soon thereafter as is
 reasonably possible all appropriate books and records and other documents in the possession or
 control of Seller, its representatives or its agents relating to the Assets being sold pursuant to this
 Agreement and the transactions contemplated hereby. Such books, records, and documents shall
 include, but are not limited to, patient records, all paper and electronic financial, operational,
 administrative, research, regulatory reporting, maintenance, and HR records.

        5.2     Intentionally Deleted.

        5.3     Maintenance of Assets.

                (a)    Prior to the Closing, except as otherwise contemplated by this Agreement
 or required by applicable Law or with the prior written consent of Purchaser (which consent shall
 not be unreasonably withheld or delayed), Seller shall:

                        (i)    use commercially reasonable efforts to (A) maintain the Assets in
 good working order and condition consistent with past practices and (B) maintain the insurance
 coverage currently in place with respect to the Assets or obtain comparable replacement coverage;




                                                   20
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                  Page 45 of
                                             81



                        (ii)    perform when due all undisputed post-petition obligations under its
 contracts, including leases of Real Property or personal property to the extent of available funds;
 and

                        (iii)   comply in all material respects with all Laws and Orders pertaining
 to the Assets.

                (b)    Prior to the Closing, except as otherwise contemplated by this Agreement
 or required by applicable Law or with the prior written consent of Purchaser (which consent shall
 not be unreasonably withheld or delayed), Seller shall not:

                     (i)        make or enter into any Contract that would be required to be
 assumed by Purchaser;

                        (ii)     other than in the Ordinary Course of Business, (A) increase the
 annual level of compensation of any employee or other Person who works in the Business, (B)
 grant any bonus, similar benefit, or increase in other direct or indirect compensation to any
 employee or other Person who works in the Business, (C) with respect to any employee or other
 Person who works in the Business, increase the coverage or benefits available under any (or create
 any new) employee benefits plan, or (D) enter into any employment, deferred compensation,
 severance, consulting, non-competition, or similar agreement (or amend any such agreement) with
 any employee or other Person who works in the Business, except, as to each of clauses (A) through
 (D), as required by applicable Law from time to time in effect, by any employee benefits plan
 maintained or sponsored by Debtor or by any existing Contract or CBA made available to
 Purchaser that the Seller is a party to or bound by;

                     (iii) subject any of the Assets to any Lien, other than (A) any Permitted
 Encumbrances or (B) as approved by Order of the Bankruptcy Court;

                          (iv)  other than pursuant to an existing Contract made available to
 Purchaser, acquire or lease any material assets that would be Assets or sell, assign, license, transfer,
 convey, lease, or otherwise dispose of any of the Assets, provided that any other removal shall be
 permitted if the assets removed, taken as a whole, are replaced with reasonably equivalent or better
 assets;

                        (v)    cancel or compromise any material debt or claim or waive or release
 any material right of Debtor that constitutes an Asset except in the Ordinary Course of Business;

                      (vi)   permit or allow relocation of (other than within the Hospital or the
 Hospital’s owned Real Property), any services or programs of the Business; or

                       (vii) other than in the Ordinary Course of Business or pursuant to an
 existing Contract made available to Purchaser, remove from the Real Property any furniture,
 equipment, or other tangible personal property used in the Ordinary Course of Business provided
 further that any other removal shall be permitted if the assets removed, taken as a whole, are
 replaced with reasonably equivalent or better assets.



                                                   21
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                Page 46 of
                                            81



        5.4     Commercially Reasonable Efforts. Each Party shall use its commercially
 reasonable efforts to fulfill or cause the fulfillment of the conditions of the Closing, including,
 without limitation, the execution and delivery of all agreements contemplated hereunder and any
 required consents with respect to the assumption of the Assumed Contracts.

         5.5    Adequacy of Purchaser’s Review. Purchaser agrees that it (a) had a full and
 complete opportunity to conduct due diligence regarding the Assets prior to making its offer and
 does not require further due diligence, (b) has relied solely upon its own independent review,
 investigation, and/or inspection of any documents and/or the Assets in making its bid and
 executing and delivering this Agreement, and (c) did not rely upon any written or oral statements,
 representations, promises, warranties, or guaranties of any kind or nature, including, without
 limitation, any that are express, are implied, arise by operation of law, or that may otherwise be
 deemed to apply, regarding the Assets, or the completeness of any information provided in
 connection therewith except, as to clauses (b) and (c), solely for Seller’s representations and
 warranties that are contained in Article 3 of this Agreement.

        5.6     Intentionally Deleted.

        5.7     Tax Matters.

                  (a)     The Parties agree to request that the Bankruptcy Court find that the sale of
 the Assets constitutes a sale in furtherance of effectuating a plan of reorganization, and, in
 accordance with section 1146(a) of the Bankruptcy Code, all transfers in connection therewith
 shall be exempt from any and all Transfer Taxes. To the extent that the Bankruptcy Court does
 not so order, Purchaser shall be responsible for the payment of all Transfer Taxes (whether or not
 payable by Seller as a matter of law), including that Purchaser shall promptly reimburse Seller for
 its share of all Transfer Taxes paid by Seller upon receipt of reasonable documentation evidencing
 such amount. Purchaser and Seller will cooperate in the timely preparation and filing of any Tax
 return that must be filed in connection with any Transfer Taxes. Any such Taxes or fees resulting
 from any subsequent transfer of the acquired Assets or Assumed Contracts shall be borne by
 Purchaser.

                (b)      After the Closing Date, Seller and Purchaser shall, and shall cause their
 respective Affiliates to:

                        (i)     assist the other Party and its Affiliates in preparing any tax returns
 that such Party is responsible for preparing and filing relating to the Assets, the Excluded Assets
 or the Business;

                       (ii)    cooperate fully in preparing for any tax audit relating to or arising
 out of the ownership or use of the Assets or the Business;

                        (iii) make available to the other Party and its Affiliates and to any Taxing
 Authority as reasonably requested all information, Books and Records, and documents relating to
 Taxes arising out of the conduct of the Business or the ownership or use of the Assets; and




                                                  22
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 47 of
                                            81



                       (iv)    furnish the other Party with copies of all correspondence received
 from any Taxing Authority in connection with any tax audit relating to the conduct of the Business
 or the ownership or use of the Assets with respect to any such taxable period.

         5.8     Announcement. Other than confirming information that is already a part of the
 public record or that is contained in filings a Party hereafter makes with the Bankruptcy Court,
 Seller will not issue any press release or otherwise make any public statement with respect to this
 Agreement or the transactions contemplated hereby without the prior written consent of Purchaser
 (which consent shall not be unreasonably withheld or delayed), except as may be required by
 applicable Law or the applicable regulations of any exchange. Subject to the last sentence of this
 Section 5.8, if Seller is required by Law or pursuant to applicable regulations of any exchange to
 issue a press release or otherwise make any public statement or disclosure with respect to this
 Agreement and the transactions contemplated hereby, Seller will use commercially reasonable
 efforts to promptly notify Purchaser so that Purchaser may seek a protective order or other
 appropriate remedy, and in the event that no such protective order or other remedy is obtained,
 Seller may make such disclosure as Purchaser is advised in writing by counsel as may be required
 by Law or pursuant to applicable regulations of any exchange. The preceding sentence shall not
 apply to any filing that Seller reasonably concludes may be required to be made with, or is
 appropriate to be made with, the Bankruptcy Court.

        5.9     Intentionally Deleted.

          5.10 Risk of Loss; Casualty Loss. All risk of loss or damage to or destruction of the
 Assets, in whole or in part, shall be and remain with Seller until the Effective Time and from and
 after the Effective Time, the risk of loss or damages to or destruction of the Assets in whole or in
 part shall be and remain with Purchaser. If, between the date of this Agreement and the Closing,
 any of the Assets having a value in excess of $100,000, individually or in the aggregate, shall be
 destroyed or damaged in whole or in part by fire, earthquake, flood, other casualty or any other
 cause (the “Casualty”), individually or in the aggregate, then, with respect to a loss in value in
 excess of $100,000 (a) Purchaser shall have the option to acquire such Assets on an “as is” basis
 and take an assignment, without representation, warranty or recourse, from Seller of any insurance
 proceeds payable to Seller in respect of the Casualty (excluding proceeds under any directors or
 officers insurance policies) or (b) Seller shall have the option exercisable on or before the Closing
 Date by the delivery of written notice thereof to Purchaser (i) to fix such Casualty within sixty (60)
 days after the Closing Date, or (ii) pay Purchaser the loss in value arising from such Casualty, and
 if Seller does not elect within twenty (20) days of the occurrence of the Casualty an option set
 forth in (b)(i) or (b)(ii) above, then Seller shall be deemed to have elected the option in clause
 (b)(ii).

        5.11    Bankruptcy Actions.

                (a)     Seller and Purchaser acknowledge that this Agreement and the sale of the
 Assets are subject to Bankruptcy Court approval and entry of the Sale Order.

                (b)     If an appeal is taken or a stay pending appeal is requested, with respect to
 the Sale Order, Seller shall promptly notify Purchaser of such appeal or stay request. Seller shall
 promptly provide to Purchaser a copy of the related notice of appeal or order of stay. Seller shall


                                                  23
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                   Page 48 of
                                             81



 also provide Purchaser with written notice of any motion or application filed in connection with
 any appeal from such order. In the event of an appeal of the Sale Order, Seller shall, at its own
 expense, be primarily responsible for drafting pleadings and attending hearings as necessary to
 defend against the appeal.

                (c)     From and after the date hereof, Seller shall not take any action that is
 intended to reverse, void, materially modify, or stay the Sale Order.

                (d)    Seller will provide Purchaser with a reasonable opportunity to review and
 comment upon all motions, applications, and supporting papers prepared by Seller (including
 forms of orders and notices to interested parties) related to the Assets, the Business, or any appeal
 as described in paragraph 5.11(b), prior to the filing thereof in the Bankruptcy Case, except any
 involving adversarial matters between Seller and Purchaser.

         5.12    Intentionally Deleted.

      5.13 DISCLAIMERS.     EXCEPT FOR THE REPRESENTATIONS AND
 WARRANTIES IN ARTICLE 3, SELLER MAKES NO REPRESENTATIONS OR
 WARRANTIES OF ANY KIND OR NATURE TO PURCHASER, EXPRESS OR IMPLIED,
 WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY. EXCEPT FOR
 THE REPRESENTATIONS AND WARRANTIES IN ARTICLE 3, OR EXCEPT AS
 EXPRESSLY SET FORTH IN THE SALE ORDER, THE ASSETS TO BE SOLD AND
 TRANSFERRED HEREUNDER SHALL BE SOLD (A) IN THEIR THEN EXISTING
 PHYSICAL CONDITION, WITH ALL DEFECTS, IF ANY, AND SUBJECT TO WEAR AND
 TEAR FROM THE DATE HEREOF TO THE CLOSING DATE AND (B) ON AN “AS IS,
 WHERE IS” BASIS

         5.14 Further Assurances. Each party shall use its commercially reasonable efforts to
 (i) take all actions necessary or appropriate to consummate the transactions contemplated herein
 and (ii) cause the fulfillment at the earliest practicable date of all the conditions to their respective
 obligations to consummate same. Without limiting the generality of the foregoing, promptly after
 the discovery by Seller of any item included within the definition of Assets but not transferred,
 conveyed, or assigned to Purchaser, (x) Seller will deliver written notice to Purchaser of the
 existence and non-transfer, non-conveyance, or non-assumption of such item and provide
 Purchaser with all the information in Seller’s possession about, and with access to such item in
 Seller’s possession as Purchaser may reasonably request, and (y) if requested by Purchaser, Seller
 shall use commercially reasonable efforts to transfer, convey, or assign to Purchaser such item in
 the manner and on the terms and conditions as applicable to an Asset.

         5.15    Confidentiality.

                 (a)     From and after the date hereof, Purchaser shall maintain in confidence,
 including that it shall not disclose to any third party without the prior written consent of Seller,
 and not use to the detriment of Seller, any Seller’s Confidential Information relating to or obtained
 from Seller; provided, however, the foregoing restriction shall not apply to any disclosure by
 Purchaser of Seller’s Confidential Information to any Affiliate of Purchaser or to its lenders and
 legal and financial advisors. For purposes of this Section 5.15, “Seller’s Confidential Information”


                                                    24
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 49 of
                                             81



 shall mean any information that is confidential or proprietary in nature that is related to the Assets,
 the Assumed Liabilities, the Business, the Excluded Assets, or the Excluded Liabilities, including
 methods of operation, patient information, prices, fees, costs, technology, software, know-how,
 marketing methods, plans, personnel, suppliers, competitors, markets or other specialized
 information or proprietary matters; provided, however, that Seller’s Confidential Information does
 not include, and there shall be no obligation hereunder with respect to, information that (i) becomes
 generally available to the public other than as a result of a disclosure by Purchaser or its agents or
 other representatives, (ii) becomes available to Purchaser on a non-confidential basis from a source
 other than Seller, provided that such source is not known by Purchaser to be bound by a
 confidentiality agreement with, or other obligation of secrecy to, Seller, (iii) is lawfully received
 by Purchaser from a third party having the right to disseminate Seller’s Confidential Information
 without restriction on disclosure or (iv) can be shown by Purchaser through written documents or
 evidence maintained by Purchaser to have been independently developed by Purchaser; and
 provided further, that upon the Closing, the restrictions contained in this Section 5.15 shall not
 apply to confidential or proprietary information related primarily to the Assets, the Assumed
 Liabilities or the Business. Purchaser may disclose Seller’s Confidential Information to those who
 need to know it for the purpose of effectuating the transactions contemplated herein and who agree
 to keep it confidential. Purchaser shall instruct such Persons having access to Seller’s Confidential
 Information of such obligation of confidentiality. If Purchaser or anyone to whom they has
 transmitted Seller’s Confidential Information subject to the confidentiality obligations herein
 becomes legally compelled, including, but not limited to, through an action brought pursuant to
 N.C. Gen. Stat. § 130A-131.16 or N.C. Gen. Stat. § 15A-266.12 to disclose any of such
 Confidential Information, Purchaser shall provide Seller with notice prior to making any disclosure
 so that Seller may seek a protective order or other appropriate remedy. If such protective order or
 other remedy is not obtained, or Seller waives compliance with the provisions of this Section
 5.15(a), Purchaser shall furnish only that portion of Seller’s Confidential Information that it is
 advised by written opinion of counsel is legally required to be disclosed. Purchaser shall have no
 liability to Seller with respect to the disclosure of Seller’s Confidential Information ordered by a
 court of competent jurisdiction pursuant to N.C. Gen. Stat. § 130A-131.16 or N.C. Gen. Stat. §
 15A-266 or other applicable law, or required by law or regulatory or accrediting agencies.

                 (b)    From and after the date on which the Sale Order is entered, unless this
 Agreement is terminated, Seller shall maintain in confidence, not disclose to any third party
 without the prior written consent of Purchaser, and not use to the detriment of Purchaser, any
 Business Confidential Information, other than in connection with (i) operating the Business in the
 Ordinary Course of Business prior to the Closing Date, (ii) any investigations by any
 Governmental Authority or any filings with the Bankruptcy Court, (iii) compliance activities prior
 to or after the Closing related to periods occurring prior to the Closing Date; (iv) any legal
 proceedings; (v) enforcing any rights or other claims of Seller under this Agreement or otherwise;
 and (vi) performing any obligations of Seller under this Agreement. For purposes of this Section
 5.15(b), “Business Confidential Information” means any information that is confidential or
 proprietary in nature that is related to Purchaser or to the Assets, the Assumed Liabilities or the
 Business, other than information primarily pertaining to the Excluded Assets, or the Excluded
 Liabilities, including methods of operation, patient information, prices, fees, costs, technology,
 software, know-how, marketing methods, plans, personnel, suppliers, competitors, markets or
 other specialized information or proprietary matters; provided, however, that Business
 Confidential Information does not include, and there shall be no obligation hereunder with respect

                                                   25
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                Page 50 of
                                            81



 to, information that (i) becomes generally available to the public other than as a result of a
 disclosure by Seller (other than in connection with filings with the Bankruptcy Court), (ii) becomes
 available to Seller on a non-confidential basis from a source other than Purchaser, provided that
 such source is not known by Seller to be bound by a confidentiality agreement with, or other
 obligation of secrecy to, Purchaser or (iii) is lawfully received by Seller from a third party having
 the right to disseminate the Business Confidential Information without restriction on disclosure.
 Seller may disclose Business Confidential Information to those who need to know it for the
 purpose of effectuating the transactions contemplated herein and who agree to keep it confidential
 subject to the same confidentiality obligations herein. Seller shall instruct such Persons having
 access to Business Confidential Information of such obligation of confidentiality. If Seller or
 anyone to whom it has transmitted Business Confidential Information subject to the confidentiality
 obligations herein becomes legally compelled to disclose any of such Business Confidential
 Information (other than in connection with filings with the Bankruptcy Court), Seller shall provide
 Purchaser with prompt notice prior to making any disclosure so that Purchaser may seek a
 protective order or other appropriate remedy. If such protective order or other remedy is not
 obtained, or Purchaser waives compliance with the provisions of this Section 5.15(b), Seller shall
 furnish only that portion of the Business Confidential Information that it is advised by written
 opinion of counsel is legally required to be disclosed.

                 (c)     The obligations contained in this Section 5.15 shall survive the Closing and
 are in addition to any separate confidentiality agreements between Seller and Purchaser.

         5.16 Acceptance and Discharge. Except to the extent, if at all, Liabilities of Seller to
 Purchaser are specifically stated herein to survive the Closing, (i) Seller shall cease to have any
 Liability of any kind or nature relating to its representations and warranties hereunder and/or
 covenants and agreements to be performed prior to the Effective Time, and (ii) Seller will, without
 any further writing or other act by Purchaser, at such time be fully and forever, irrevocably and
 unconditionally, released and discharged from all such Liabilities.

         5.17 Cooperation. Seller and Purchaser agree to reasonably cooperate with each other
 in good faith from the date hereof up through and following the Closing Date, in any effort to
 satisfy all further conditions, undertakings and agreements contemplated by this Agreement to be
 effected after the Closing.

        5.18    Intentionally Deleted.

        5.19 Removal of Certain Liens. If any Liens other than Permitted Encumbrances
 encumber any Assets, Seller shall have the right, within thirty (30) days of Seller’s receiving
 Purchaser’s written notice of any such Lien, to cause such Lien to be removed.

         5.20 Insurance. Neither Purchaser nor Seller shall have an obligation to purchase tail
 director and officer insurance coverage or tail professional liability insurance coverage.

        5.21    Intentionally Deleted.

                               ARTICLE VI
            CONDITIONS TO PURCHASER’S AND SELLER’S OBLIGATIONS


                                                  26
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                   Page 51 of
                                             81



       The obligations of the Parties to consummate the transaction provided for in this
 Agreement shall be subject to the satisfaction of the following conditions on or before the Closing
 Date:

          6.1    Entry of the Sale Order. The Bankruptcy Court shall have entered a sale order in
 form and substance reasonably satisfactory to the Parties (the “Sale Order”), which approves this
 Agreement and the consummation of the transactions contemplated hereby in their entirety; and
 which provides for the following rulings and/or findings: (a) Purchaser is a “good faith” purchaser
 under Section 363(m) of the Bankruptcy Code; (b) timely, adequate, and sufficient notice of the
 sale was provided; (c) the Assets to be transferred to the Purchaser are property of the bankruptcy
 estate and Seller has all requisite authority and approval to transfer the Assets; (d) the total
 consideration to be realized by Seller represents fair consideration and reasonably equivalent value
 in the context of any state or federal law governing the rights of creditors; (e) the conveyance and
 assignment of the Assets pursuant to this Agreement is a legal, valid, and effective transfer of the
 Assets to the Purchaser, and will vest the Purchaser with all right, title, and interest of Seller in and
 to the Assets free and clear of all Liens, Claims, interests and encumbrances except for those (i)
 liabilities to be assumed by Purchaser pursuant to this Agreement and (ii) Permitted
 Encumbrances, and (f) neither Seller nor Purchaser has engaged in any conduct that would cause
 or permit the Agreement, or the transfers contemplated thereby, to be avoided under Section 363(n)
 of the Bankruptcy Code. In addition, unless waived by Purchaser in writing in its sole discretion,
 the Sale Order shall have become a final, non-appealable order.

         6.2     No Injunctions. No injunction or restraining Order (whether temporary,
 preliminary or permanent) of any Governmental Authority shall exist against Purchaser or Seller
 that prevents the transactions contemplated hereby and approved in the Sale Order. No other
 Governmental Authority shall have enacted, issued, promulgated, enforced, or entered any statute,
 rule, regulation, or non-appealable judgment which prohibits or renders illegal the consummation
 of the Closing or the transactions provided for herein and approved in the Sale Order.

         6.3     Intentionally Deleted.

         6.4     Intentionally Deleted.

         6.5     Intentionally Deleted.

                                   ARTICLE VII
                      CONDITIONS TO PURCHASER’S OBLIGATIONS

        The obligations of Purchaser to consummate the transactions provided for in this
 Agreement shall be subject to the satisfaction of each of the following conditions on or before the
 Closing Date, subject to the right of Purchaser, in its sole discretion, to waive any one or more of
 the conditions set forth below:

         7.1    Representations and Warranties of Seller. The representations and warranties
 of Seller contained in this Agreement, taken as a whole, shall be true and correct in all material
 respects on the Closing Date, except to the extent that any representation or warranty is made only
 as of a specified date, in which case the accuracy of such representation or warranty shall be


                                                    27
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 52 of
                                             81



 measured as of such date, and except to the extent of changes permitted by the terms of this
 Agreement.

        7.2     Schedules. The matters set forth on the Schedules shall be true and correct in all
 material respects on the Closing Date, except to the extent of changes permitted by the terms of
 this Agreement.

         7.3     Documents. Purchaser shall have received a signed copy of this Agreement with
 all Schedules and Exhibits attached, as updated through and including the Closing, together with
 copies of all other documents and certificates to be executed and delivered by Seller at Closing.

        7.4     Performance of Obligations. Seller shall have performed and complied in all
 material respects with all obligations and agreements required in this Agreement to be performed
 or complied with by it prior to the Closing Date.

        7.5     Intentionally Deleted.

        7.6     Intentionally Deleted.

        7.7    Release of Liens. All Liens on the Assets shall have been released, satisfied or
 otherwise removed or discharged pursuant to Bankruptcy Court order or otherwise, except for the
 Permitted Encumbrances.

        7.8     Intentionally Deleted.

        7.9     Intentionally Deleted.

        7.10    Intentionally Deleted.

                                    ARTICLE VIII
                         CONDITIONS TO SELLER’S OBLIGATIONS

         The obligations of Seller to consummate the transactions provided for in this Agreement
 shall be subject to the satisfaction of each of the following conditions on or before the Closing
 Date, subject to the right of Seller, in its sole discretion to waive any one or more of the conditions
 set forth below:

         8.1     Representations and Warranties of Purchaser. The representations and
 warranties of Purchaser contained in this Agreement, taken as a whole, shall be true and correct in
 all material respects on the Closing Date, except to the extent that any representation or warranty
 is made as of a specified date, in which case such representation or warranty shall be true in all
 material respects as of such date, and except to the extent of changes permitted by the terms of this
 Agreement.

        8.2    Performance of this Agreement. Purchaser shall have materially performed or
 complied with all of the obligations to be performed or complied with by it under the terms of this
 Agreement on or prior to the Closing Date. The Purchaser shall have delivered to the Seller a



                                                   28
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                  Page 53 of
                                             81



 certificate signed by a duly authorized officer of the Purchaser, dated as of the Closing Date, to
 the foregoing effect.

        8.3     Payment of Purchase Price and Assumption of Liabilities and Assumed
 Contracts. Seller shall receive from Purchaser on the Closing Date the Purchase Price pursuant
 to Section 2.12 of this Agreement and Purchaser shall have assumed the Assumed Liabilities
 pursuant to a document that is reasonably satisfactory to Seller.

        8.4    Documents. Seller shall have received a signed copy of this Agreement with all
 Schedules and Exhibits attached, as updated through and including the Closing and copies of all
 such other documents and certificates executed and delivered hereunder.

                                             ARTICLE IX
                                             SURVIVAL

         9.1     Survival. Sections 2.7, 2.8, 2.9, 2.20, 5.1, 5.5, 5.7, 5.8, 5.9, 5.13, 5.14, 5.15, 5.16,
 5.17, 5.18, 5.19, 5.20 and 5.21, this Section 9.1 and Article 11, and all defined terms used therein,
 shall survive the Closing, except to the extent (if at all) that such survival is expressly limited
 herein. The representations and warranties of the Parties shall expire upon the consummation of
 the Closing.

                                    ARTICLE X
                      LIMITED AGREEMENT TERMINATION RIGHTS

        10.1 Termination of Agreement. This Agreement and the transactions contemplated
 hereby may be terminated prior to the Closing Date only as follows:

                (a)     by mutual written consent of Purchaser and Seller;

                (b)    except as otherwise provided in this Agreement, by either Party if the
 Closing shall not have occurred on or before the Closing Date;

                 (c)     by Purchaser if any of the conditions to the obligations of Purchaser to close
 set forth in Article VII shall have become incapable of fulfillment other than because of a breach
 by Purchaser of any covenant or agreement contained in this Agreement and such condition is not
 waived by Purchaser;

                (d)   by Purchaser if there shall be a material breach by Seller, as determined by
 the Bankruptcy Court, of the representations and warranties, taken as a whole, or of any material
 covenant or agreement contained in this Agreement which breach cannot be or has not been cured
 within ten (10) Business Days after the giving of written notice by Purchaser to Seller of such
 breach;

                 (e)     by Seller if any of the conditions to the obligations of Seller to close set
 forth in Article VIII shall have become incapable of fulfillment other than as a result of a breach
 by Seller of any covenant or agreement contained in this Agreement and such condition is not
 waived by Seller;


                                                   29
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 54 of
                                             81



                (f)   by Seller if there is a material breach by Purchaser, as determined by the
 Bankruptcy Court, of the representations and warranties, taken as a whole, or of any material
 covenant or agreement contained in this Agreement which breach cannot be or has not been cured
 within ten (10) Business Days after the giving of written notice by Seller to Purchaser of such
 breach; or

                (g)    by Seller or Purchaser if the Bankruptcy Court fails to approve this
 Agreement and enter the Sale Order by January 31, 2020, subject to Seller’s right to extend the
 date of Closing as provided in the definition of Closing Date.

         10.2 Procedure for Termination. If this Agreement is terminated by Purchaser or
 Seller, or both, pursuant to Section 10.1, written notice thereof shall forthwith be given to the other
 party, and upon the giving of such notice (or at such time as specified in the particular termination
 right set forth in Section 10.1) the transactions contemplated hereunder shall be abandoned and
 this Agreement shall terminate to the extent and with the effect provided in Section 10.3, without
 further action by the parties.

         10.3 Effects of Termination. If this Agreement is validly terminated as provided
 herein, then each party shall be relieved of its duties and obligations arising under this Agreement
 after the date of such termination and such termination shall be without Liability to any party;
 provided, however, that (i) the obligations of the parties set forth in Article XI of this Agreement,
 and to the extent necessary to effectuate the foregoing enumerated provisions, Article I of this
 Agreement, shall survive any such termination and shall be enforceable in accordance with their
 terms, and (ii) if this Agreement is terminated as provided herein, each party shall upon request
 redeliver or destroy as soon as practicable any or all documents, work papers and other material
 of the other party relating to its business or affairs or the transactions contemplated hereunder,
 whether obtained before or after the execution hereof, to the party furnishing the same, other than
 any material which is of public record. Nothing in this Section 10.3 shall relieve the parties of any
 Liability for a breach of this Agreement prior to the date of termination or alter the right of Seller
 to retain the Deposit if permitted to do so pursuant to this Agreement. Notwithstanding the
 foregoing, no attorneys’ fees reasonably incurred by a party in connection with the transactions
 contemplated herein, or out-of-pocket expense reimbursement or other fees, shall be payable to
 any party upon termination of this Agreement pursuant to Section 10.1.

                                          ARTICLE XI
                                        MISCELLANEOUS

        11.1    Assignment; Binding Agreement.

                 (a)      Except as set forth in Section 11.1(c), neither this Agreement nor any rights
 or obligations of a Party hereunder may be assigned or delegated without the other Party’s prior
 written consent. Any purported assignment or delegation without such consent shall be void.
 Provided, however, Purchaser may assign any or all of its rights under this Agreement, provided
 that it remains responsible for performance hereunder. Purchaser intends to operate the Hospital
 as a not-for-profit entity, separately formed to hold the provider contracts.




                                                   30
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 55 of
                                             81



                (b)     This Agreement shall be binding upon and shall inure to the benefit of and
 be enforceable by the Parties hereto and to their respective successors and permitted assigns.
 Nothing in this Agreement, express or implied, is intended to confer upon any other Person any
 rights, remedies, obligations, or Liabilities.

                 (c)    Purchaser shall have the right to assign its rights and obligations under this
 Agreement including, without limitation, its right to acquire all or any portion of the Assets to its
 Affiliates, any successor to Purchaser, and/or to its lender if a sale/leaseback transaction is used to
 finance the transactions contemplated by this Agreement. Notwithstanding any transfer permitted
 by this Section 11.1(c), Purchaser shall remain liable to Seller with respect to its obligations under
 this Agreement.

         11.2 Post-Closing Cooperation. From time to time after the Closing, Seller will
 execute and deliver, or cause to be executed and delivered, such documents to Purchaser as
 Purchaser shall reasonably request in order to consummate more effectively the transactions
 contemplated by this Agreement, including, without limitation, the transfer of the Assets to
 Purchaser. From time to time after the Closing, Purchaser will execute and deliver, or cause to be
 executed and delivered, such documents to Seller as Seller shall reasonably request in order to
 consummate more effectively the transactions contemplated by this Agreement, including, without
 limitation, Purchaser’s assumption of the Assumed Liabilities. From and after the Closing, Seller
 shall use its commercially reasonable efforts to deliver to Purchaser all such books, reports and
 other documents that constitute or relate to Assets (which may be redacted to the extent not relevant
 to the Assets) as may be requested by Purchaser which were not delivered on or before the Closing
 Date.

        11.3 Expenses. Except as set forth in this Agreement, each Party shall pay the fees and
 expenses of its respective counsel, accountants, and other experts and shall pay all other expenses
 incurred by it in connection with the negotiation, preparation, and execution of this Agreement
 and the consummation of the transactions contemplated hereby.

         11.4 Entire Agreement and Modification. This Agreement, including any Exhibits
 and Schedules attached hereto and thereto and any other documents hereby required to be delivered
 at the Closing, and any confidentiality agreement previously executed by Seller and Purchaser or
 Purchaser’s Affiliate, constitute the entire agreement between the Parties and supersede all prior
 discussions, negotiations, or agreements relating to the subject matter of this Agreement. No
 changes of, additions to, or other modifications of this Agreement shall be valid unless the same
 is in writing and signed by the Parties.

        11.5 Severability. If any provision of this Agreement shall be determined to be contrary
 to Law and unenforceable by any Court, the remaining provisions shall be severable and
 enforceable in accordance with their terms. To the extent any provision of this Agreement is
 enforceable in part but not in whole, such provision shall be enforced to the maximum extent
 permitted by applicable Law.

         11.6 Waiver. Any of the conditions to Closing set forth in this Agreement, except for
 those set forth in Article VI, may be waived at any time prior to or at the Closing hereunder by the
 Party entitled to the benefit thereof. Any such waiver shall only be effective if it is in writing and


                                                   31
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 56 of
                                            81



 signed by the Party to be charged with such waiver. The failure of any Party hereto to enforce at
 any time any of the provisions of this Agreement shall in no way be construed to be a waiver of
 any other breach of such provision, nor in any way to affect the validity of this Agreement or any
 part hereof or the right of such Party thereafter to enforce each and every such provision. No
 waiver of any breach of or non-compliance with this Agreement shall be held to be a waiver of
 any other or subsequent breach or non-compliance.

         11.7 Counterparts. This Agreement may be executed in multiple counterparts, by the
 Parties hereto in separate counterparts, each of which when executed shall be deemed to be an
 original but all of which taken together shall constitute one and the same agreement. All signatures
 of the Parties to this Agreement may be transmitted by email or facsimile, and such email or
 facsimile of signature will, for all purposes, be deemed to be the original signature of such Party
 whose signature it reproduces and will be binding upon such Party.

        11.8 Headings; Interpretation. The table of contents and article and section headings
 contained in this Agreement are inserted for convenience only and shall not affect in any way the
 meaning or interpretation of this Agreement.

         11.9 Governing Law. This Agreement shall be construed and interpreted according to
 the Laws of the State of North Carolina, without regard to the application of the choice of law
 principles thereof. All of the conveyance documents executed and delivered pursuant to the terms
 hereof shall be governed by and continued and interpreted according to the Laws of the State of
 North Carolina, without regard to the application of the choice of law principles thereof.

        11.10 Bankruptcy Court Jurisdiction.

                (a)      Purchaser and Seller agree that the Bankruptcy Court shall have exclusive
 jurisdiction over all disputes, Claims, and other controversies (collectively, “Disputes”) and other
 matters relating to (a) the interpretation and enforcement of this Agreement or any document
 executed pursuant hereto; (b) the Assets; (c) the Assumed Liabilities and other obligations assumed
 by the Purchaser under this Agreement; and (d) any obligations surviving Closing, as long as the
 Bankruptcy Court reserves such jurisdiction, and Purchaser expressly consents to and agrees not
 to contest such exclusive jurisdiction.

                (b)    The parties shall jointly request that the Bankruptcy Court reserve
 jurisdiction to consider Disputes arising under this Agreement even after the closing of the
 Bankruptcy Case. To the extent allowed under existing and controlling law in the Fourth Circuit
 as of the Closing Date, the parties consent to the jurisdiction of the Bankruptcy Court to hear all
 such Disputes and to enter final orders with respect to all matters and issues raised therein.

         11.11 Notices. All notices, requests, demands and other communications hereunder shall
 be deemed to have been duly given if the same shall be in writing and shall be delivered or sent
 (a) by personal delivery against a receipted copy, (b) by certified mail, return receipt requested, or
 (c) by e-mail if the addressee confirms receipt of the e-mail, and addressed as set forth below:

 If to Purchaser to:                            If to Seller, to:



                                                  32
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                Page 57 of
                                            81



 Affinity Health Partners LLC                  Thomas W. Waldrep, Jr.
 or Appointed Entity                           Waldrep LLP
 7920 Beltline Road, Suite 215                 101 S. Stratford Rd., Suite 210
 Dallas, Texas 75254                           Winston-Salem, NC 27104
 E-Mail: tmobley@affinity-hp.net               E-Mail: twaldrep@waldrepllp.com

 A Party may change the address to which notices hereunder are to be sent to it by giving notice of
 such change of address in the manner provided above. Any notice delivered personally shall be
 deemed to have been given on the date it is so delivered, or upon attempted delivery if acceptance
 of delivery is refused.

        11.12 Effectiveness. This Agreement shall be effective only when duly signed by Seller
 in accordance with the order of the Bankruptcy Court approving the sale to Purchaser.

          11.13 No Third Party Beneficiaries. Nothing expressed or referred to in this Agreement
 will be construed to give any person other than the Parties to this Agreement any legal or equitable
 right, remedy, or claim under or with respect to this Agreement or any provision of this Agreement,
 except as such rights as shall inure to a successor or permitted assignee pursuant to this Agreement;
 provided that Saline County, Missouri shall be an express third-party beneficiary hereof solely for
 the purpose of enforcing Purchaser’s obligations under Section 2.12(b) of this Agreement on
 behalf of Seller or any successor thereto.

         IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
 first above written.



 SELLER: Thomas W. Waldrep, Jr., as                    PURCHASER: Affinity Health Partners
 Chapter 11 Trustee for CAH Acquisition                LLC and or Appointed Entity
 6, LLC d/b/a I-70 Community Hospital


 By:_______________________________                    By:_______________________________
 Print Name: Thomas W. Waldrep, Jr.                    Print Name:
 Title: Trustee                                        Title:




                                                  33
Case 19-01300-5-JNC   Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35   Page 58 of
                                       81



                               Schedules and Exhibits

 Schedule 1       List of Excluded Assets
 Schedule 2       Selected Senior Managers of Purchaser
 Schedule 5       List of Permitted Encumbrances
 Schedule 6       List of Real Property
 Schedule 7       List of Taxes and Assessments
 Schedule 2.7     Assumed Contracts

 Exhibit A        Form of Deed
 Exhibit B        Form of Bill of Sale and Assignments




                                         34
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 59 of
                                            81



                                           SCHEDULE 1

                                          Excluded Assets

 “Excluded Assets” means the following assets, properties, interests, and rights of Seller:

 (a)    all cash and cash equivalents on hand as of the Closing;

 (b)    All Patient Records;

 (c)    any rights, Claims, counterclaims, third party Claims or causes of action of Seller against
        any Person and any actions under Chapter 5 of the Bankruptcy Code, including, without
        limitation, under Sections 542, 544, 545, 547, 548, 549, 550, 551, 553 and 724(a) of the
        Bankruptcy Code;

 (d)    all Actions and/or causes of actions that Seller has brought and/or may bring against any
        Person relating to any Excluded Asset and/or Excluded Liabilities, including, without
        limitation, all Actions and/or causes of action that Seller may bring against any current or
        former director, officer, employee or consultant;

 (e)    all insurance policies and all rights to proceeds thereunder, including, without limitation,
        any director or officer insurance policies relating to any matter, event or circumstance
        occurring on or prior to the Closing Date, except as otherwise provided for in Section 5.10;

 (f)    the residual rights in and proceeds of any employee benefits plans that are not transferred
        to Seller;

 (g)    all Contracts and other assets that require a consent (taking into consideration the
        provisions of the Bankruptcy Code), to transfer same unless (i) such written consent is
        obtained and (ii) the Purchaser assumes all liabilities arising thereunder, including all Cure
        Payments, if applicable (it being understood that Seller shall not be required to obtain or
        attempt to obtain any such consent);

 (h)    all rights or documents relating to any Excluded Liability or other Excluded Asset;

 (i)    any rights or remedies provided to Seller under this Agreement and applicable Law and
        each other document executed in connection with the Closing;

 (j)    all rights relating to all applications for grants filed prior to the Effective Time, including
        all proceeds of grants awarded (including awards made and/or grant funds provided after
        the Closing);

 (k)    any (i) personnel files for employees of Seller who are not hired by Purchaser; (ii) other
        books and records that Seller is required by Law to retain; provided, however, that except
        as prohibited by Law and subject to Article 5, Purchaser shall have the right, at Purchaser’s
        sole expense, to receive or make copies of any portions of such retained books and records
        that relate to the Business as conducted before the Closing or that relate to any of the
        Assets; (iii) documents which Seller is not permitted to transfer pursuant to any contractual

                                                  35
Case 19-01300-5-JNC       Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                   Page 60 of
                                           81



       obligation owed to any third party; (iv) documents primarily related to any Excluded
       Assets; and (v) documents necessary to prepare tax returns (Purchaser shall be entitled to
       a copy of such documents referred to in this clause (v)). With respect to documents
       necessary to prepare Cost Reports, which shall be specified in writing by the Purchaser,
       the Purchaser shall receive the original document (to the extent such original can
       reasonably be located by Seller) and Seller shall be entitled to retain a copy of such
       documents for any period ending on or prior to the Closing Date;

 (l)   all of Debtor’s deposits and other prepaid charges and expenses paid in connection with or
       relating to any Excluded Assets;

 (m)   any assets disposed of or consumed in the ordinary course of business (except any disposed
       of or consumed in breach of the provisions of this Agreement) during the period between
       the date hereof and the Closing Date;

 (n)   Debtor’s minute book and similar corporate records;

 (o)   payments received from any Medicare Dependent Status claim made prior to the Closing
       Date;

 (p)   any payments from, and all rights to payments that may become due from, Medicare or
       Medicaid programs based on adjustments to Cost Reports covering services prior to the
       Effective Time;

 (q)   any Privilege that relates to any Excluded Asset or any Excluded Liability; and

 (r)   All funds with respect to the Debtors’ self-funded (i) insurance, (ii) benefits, or (iii) similar
       programs.




                                                  36
Case 19-01300-5-JNC   Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35   Page 61 of
                                       81



                                  SCHEDULE 2

                       Selected Senior Managers of Purchaser

                                [To Be Determined]




                                        37
Case 19-01300-5-JNC   Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35   Page 62 of
                                       81




                                 SCHEDULE 5
                             Permitted Encumbrances

                                  Track Title Report

                             1.      [To Be Determined]




                                         38
Case 19-01300-5-JNC       Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35              Page 63 of
                                           81



                                         SCHEDULE 6

                                          Real Property

                    Address                                            Parcel No.
             105 East Hospital Drive
                                                              02-26-10-02-00-000-004.003
            Sweet Springs, MO 65351
                                        Property Description
  The Debtor’s Real Property is comprised of those four (4) tracts conveyed to the Debtor by Missouri
  Warranty Deed recorded on March 2, 2009 in the Saline County Recorder of Deeds at Deed No.
  2009-0613, referred to as Tract 1, Tract 2, Tract 3, and Tract 4 and more specifically described
  therein, and one (1) tract conveyed to the Debtor by Missouri Quitclaim Deed recorded on March
  2, 2009 in the Saline County Recorder of Deeds at Deed No. 2009-612, referred to as Tract 5 and
  more specifically described therein.




                                                39
Case 19-01300-5-JNC   Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35   Page 64 of
                                       81



                                  SCHEDULE 7

                              Taxes and Assessments

                                [To Be Determined]




                                       40
Case 19-01300-5-JNC   Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35   Page 65 of
                                       81



                                 SCHEDULE 2.7

                                Assumed Contracts

                                [To Be Determined]




                                       41
Case 19-01300-5-JNC   Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35   Page 66 of
                                       81



                                   EXHIBIT A

                                  Form of Deed

                                 [To Be Provided]




                                       42
Case 19-01300-5-JNC   Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35   Page 67 of
                                       81



                                    EXHIBIT B

                        Form of Bill of Sale and Assignments

                                  [To Be Provided]




                                        43
Case 19-01300-5-JNC   Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35   Page 68 of
                                       81




                        EXHIBIT B
                            Bidding Procedures Order
Case 19-01300-5-JNC       Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35            Page 69 of
                                           81




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION
  IN RE:
                                                     Case No. 19-01300-5-JNC
  CAH ACQUISITION COMPANY 6, LLC
  d/b/a I-70 COMMUNITY HOSPITAL,                     Chapter 11

                        Debtor.


 ORDER (A) ESTABLISHING BIDDING PROCEDURES, (B) APPROVING STALKING
    HORSE BIDDER, (C) APPROVING FORM AND MANNER OF NOTICES, (D)
   SCHEDULING HEARING TO CONSIDER FINAL APPROVAL OF SALE AND
 TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES, AND (E)
                      GRANTING RELATED RELIEF

        Upon the Trustee’s Motion for (I) an Order (A) Establishing Bidding Procedures, (B)

 Approving Stalking Horse Bidder, (C) Approving Form and Manner of Notices, (D) Scheduling

 Hearing to Consider Final Approval of Sale and Treatment of Executory Contracts and Unexpired

 Leases and, (E) Granting Related Relief, and (II) an Order (A) Approving Sale Free and Clear of

 all Liens, Claims, Interests, and Encumbrances, (B) Authorizing Assumption and Assignment of

 Certain Executory Contracts and Unexpired Leases, and (C) Granting Related Relief [Docket.

 No. ___] (the “Motion”) filed by Thomas W. Waldrep, Jr., the duly appointed Chapter 11 Trustee

 (the “Trustee” or “Seller”) in the case of CAH Acquisition Company 6, LLC d/b/a I-70 Community
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                  Page 70 of
                                             81



 Hospital (the “Debtor”), in the above-captioned Chapter 11 case, seeking, among other things,

 approval of certain bidding procedures related to a sale of substantially all of its assets free and

 clear of all liens, claims, interests, and encumbrances under 11 U.S.C. § 363(f), all as more fully

 set forth in the Motion; the Court having reviewed the Motion, its supporting materials, and

 all responses thereto, if any, and having heard the statements of counsel in support of the

 relief requested therein at the hearing before the Court on November __, 2019 (the “Hearing”);

 the Court having found and concluded that (i) it has jurisdiction over this matter pursuant to

 28 U.S.C. §§ 157 and 1334, (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A),

 (iii) venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409, (iv) notice of the

 Motion was sufficient under the circumstances, and (v) the legal and factual bases set forth in

 the Motion and at the Hearing establish just cause for the relief granted herein; and this Court

 having determined that granting the relief requested in the Motion as set forth herein is in the

 best interests of the Debtor, its estate and its creditors; and after due deliberation and sufficient

 cause appearing therefore;

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED as provided herein.

        2.      The following bidding procedures are hereby approved:

 I.     Assets to be Sold

          The Trustee shall have the right, consistent with the procedures set forth herein, to sell (the
 “Sale”) substantially all of the assets of the Debtor’s bankruptcy estate (the “Transferred Assets”).
 Certain assets of the Debtor’s bankruptcy estate are not being sold as part of the proposed sale
 transaction; these excluded assets include cash, cash equivalents (including investments),
 restricted use assets, causes of action under Chapter 5 of the Bankruptcy Code, any claims or
 causes of action (other than claims or causes of action arising under any Assumed Contract), any
 amounts payable to the Debtor as a result of any underpayments to the Debtor based on any cost
 reports (including Medicare and Medicaid cost reports) for the periods prior to the closing of the
 Sale, any grants, payments, or subsidies payable to the Debtor relating to the Debtor’s operations
 prior to the closing of the Sale, any insurance policies and the rights and proceeds thereunder, and
 any other assets that the Trustee may determine to exclude from the Sale.


                                                    2
Case 19-01300-5-JNC               Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                    Page 71 of
                                                   81



 II.        Summary of Important Dates1

     December 12, 2019, 5:00                  Deadline for prospective bidders to submit Bids
     p.m. Eastern Time

     December 16, 2019, 5:00                  Deadline for Trustee to file notice of Qualified Bidders
     p.m. Eastern time

     December 18, 2019                        Deadline for Trustee to designate and communicate Starting
                                               Bid to Qualified Bidders

     December 19, 2019, 10:00                 Auction to be conducted at _________________________2
     a.m. Eastern Time

     December 20, 20193                       Deadline for Trustee to file notice of Successful Bidder and
                                               Next-Highest Bidder

     December 23, 2019                        Deadline to object to Sale and Cure Amount (if applicable)

     December 27, 2019, 2:00                  Sale Hearing, to be conducted at the U.S. Bankruptcy Court
     p.m. Eastern Time                         for the Eastern District of North Carolina [courtroom TBD]


 III.    Bid Protections. Pursuant to the Sale Agreement, the Trustee agreed to pay a break-up
 fee of $136,000.00, which amounts to 4% of the Bid Amount, if the Stalking Horse Bidder is not
 the Successful Bidder at the Auction (the “Break-Up Fee”). In addition, any overbid must offer a
 purchase price for the Transferred Assets that exceeds the purchase price offered by the Stalking
 Horse Bidder in its Sale Agreement by an amount greater than the Break-Up Fee plus $50,000.00,
 an amount that equals $186,000.00.

 IV.        Bid Requirements

            All bids (each hereinafter, a “Bid”) must (collectively, the “Bid Requirements”):

            (a)      be accompanied by a letter:

                     (i)      stating with specificity (i) the Transferred Assets (including the specific
                              executory contracts and unexpired leases) contemplated in the Bid any
                              person seeking to acquire any of the Transferred Assets (a “Potential


 1
     All terms used in the schedule below shall have the meanings ascribed to them in this Order.
 2
     The location of the auction shall be determined prior to the hearing on the Sale Motion.
 3
  If the Auction continues past December 19, 2019, the notice of Successful Bidder and Next-Highest Bidder shall
 be filed one (1) business day after the conclusion of the Auction.



                                                             3
Case 19-01300-5-JNC       Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                Page 72 of
                                           81



                       Bidder”) wishes to bid on, and (ii) the liabilities and obligations (including
                       applicable cure costs) to be assumed by the Potential Bidder in the Sale;

               (ii)    agreeing that the Potential Bidder’s offer is binding and irrevocable until
                       the earlier of (i) the Closing Date (as defined herein), or (ii) ten (10) days
                       after the Sale Hearing (unless selected as the Next-Highest Bidder (as
                       defined below)), in which case such offer will remain open until the Closing
                       Date);

               (iii)   providing evidence of committed financing or available capital sufficient to
                       consummate the transaction and stating that such Bid is not subject to any
                       due diligence or financing contingency;

               (iv)    providing that the Potential Bidder agrees to serve as a backup bidder (the
                       “Next-Highest Bidder”) if the Potential Bidder’s Qualified Bid (as defined
                       below) is the next highest and best bid after the Successful Bid (as defined
                       below) (the “Next-Highest Bid”) with respect to the relevant Assets; and

               (v)     be accompanied by adequate assurance of future performance information
                       (the “Adequate Assurance Information”), including (i) information about
                       the Potential Bidder’s financial statements and federal tax returns for two
                       years, and bank account statements, (ii) information demonstrating (in the
                       Debtor’s reasonable business judgment) that the Potential Bidder has the
                       financial capacity to consummate the proposed Sale, (iii) evidence that the
                       Potential Bidder has obtained authorization or approval from its board of
                       directors (or comparable governing body) with respect to the submission
                       of its Bid, (iv) the identity and exact legal name of the Potential Bidder
                       (including any equity holder or other financial backer if the Potential
                       Bidder is an entity formed for the purpose of consummating the proposed
                       Sale), including the legal name of the entity that the Potential Bidder
                       intends to be the assignee of any leases that are included in the Bid, (v) a
                       summary of the Potential Bidder’s operational experience for hospitals and
                       skilled nursing facilities if the Potential Bidder intends to operate the
                       hospital or skilled nursing facility as such a facility, (vi) such additional
                       information regarding the Potential Bidder as the Potential Bidder may
                       elect to include. By submitting a Bid, Potential Bidders agree that the
                       Trustee may disseminate their Adequate Assurance Information to affected
                       contract counterparties, and the Consultation Parties, among others, in the
                       event that the Trustee determines such bid to be a Qualified Bid (as defined
                       below); and

        (b)    be accompanied by a duly executed purchase agreement substantially in the form
               of the Sale Agreement (a “Purchase Agreement”).

        The closing shall not be contingent in any way on the Successful Bidder’s financing or
 such other evidence of ability to consummate the transaction(s) as the Trustee may request,
 including proof that such funding commitments or other financing are not subject to any internal


                                                 4
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35              Page 73 of
                                            81



 approvals, syndication requirements, diligence, or credit committee approvals (provided that such
 commitments may have covenants and conditions acceptable to the Trustee).

 V.     Qualified Bidders

         Only Qualified Bidders may participate in the Auction (as defined below). To become a
 Qualified Bidder, a Potential Bidder must (i) execute and deliver to the Trustee a confidentiality
 agreement prepared by the Trustee, (ii) deposit with counsel for the Trustee ten percent (10%) of
 the Bid amount (the “Bidder’s Deposit”), which deposit shall be refundable only as described
 below; (iii) submit to the Trustee an unqualified and binding bid that meets the Bid Requirements;
 (iv) describe the Potential Bidder’s ability to obtain any regulatory approvals necessary to
 consummate the Sale sufficient to allow the Trustee, in consultation with the Bankruptcy
 Administrator, to make a reasonable determination as to the ability of such Potential Bidder to
 consummate a Sale as contemplated herein; and (v) if applicable, provide that the Potential Bidder,
 if successful, will accept assignment of the Debtor’s Medicare and Medicaid provider agreements
 or will obtain its own within a timeframe acceptable to the Trustee in consultation with the
 Bankruptcy Administrator (each, a “Qualified Bid”). The Trustee shall timely provide copies of
 all Bids received to counsel to the Bankruptcy Administrator, and shall determine, in consultation
 with the Bankruptcy Administrator, which Bids, if any, constitute Qualified Bids.

       The Trustee, in his business judgment, and in consultation with the Bankruptcy
 Administrator, reserves the right to reject any Bid if such Bid, among other things:

        (a)     lacks adequate consideration for the assets being purchased;

        (b)     requires any indemnification of the Potential Bidder in its purchase agreement;

        (c)     is not received by the Bid Deadline (as defined below);

        (d)      is subject to any contingencies (including representations, warranties, covenants
 and timing requirements) of any kind or any other conditions precedent to such party’s obligation
 to acquire the relevant Transferred Assets; or

         (e)     does not, in the Trustee’s determination (after consultation with the Bankruptcy
 Administrator), include a fair and adequate price, the acceptance of which would not be in the best
 interests of the Debtor’s estate.

        Any Bid rejected pursuant to the preceding paragraph shall not be deemed to be a Qualified
 Bid.

 VI.    Bid Deadline

        Bids must be delivered to the Trustee, Thomas W. Waldrep, Jr., via email
 (twaldrep@waldrepllp.com) on or before 5:00 p.m. Eastern Time on December 12, 2019 (the
 “Bid Deadline”).

 VII.   Notice of Qualified Bidders



                                                 5
Case 19-01300-5-JNC               Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35              Page 74 of
                                                   81



         On or before 5:00 p.m. Eastern Time on December 16, 2019, the Trustee shall file a
 notice with the Court identifying all Qualified Bidders and attaching copies of all bids that were
 timely received without attaching copies of the accompanying letters outlined in III(a). Also on
 or before 5:00 p.m. Eastern Time on December 16, 2019, the Trustee shall serve a copy of the
 notice and the corresponding bids without attaching the accompanying letters outlined above on
 all Qualified Bidders by (a) facsimile; (b) electronic mail; or (c) overnight delivery.

 VIII. Auction

         If one or more timely Qualified Bids are received, an open auction (the “Auction”) for the
 Transferred Assets will be conducted on December 19, 2019, commencing at 10:00 a.m. Eastern
 Time, or such other time as the Trustee may announce, at [Location TBD]. 4 Only Qualified
 Bidders may participate in the Auction. The following parties shall be entitled to attend but not
 participate in the Auction (unless they are also a Qualified Bidder): (i) the Bankruptcy
 Administrator, and (ii) any creditor providing written notice to Trustee’s counsel of their intention
 to attend and observe the Auction on or before the Bid Deadline.

        Each Qualified Bidder participating in the Auction will be required to confirm, in writing,
 and on the record at the Auction, that (a) it has not engaged in any collusion with respect to the
 bidding process, and (b) its Qualified Bid is a good faith, bona fide offer that it intends to
 consummate if selected as the Successful Bidder (as defined below).

        The Trustee will conduct the Auction and shall determine, after consultation with the
 Bankruptcy Administrator, which Qualified Bid is the highest or otherwise best Qualified Bid for
 the Transferred Assets (the “Starting Bid”), which determination will be communicated to
 Qualified Bidders on or before December 18, 2019.

         Bidding at the Auction for the Transferred Assets that are subject to Qualified Bids will
 begin with the Starting Bid and continue, in one or more rounds of bidding, so long as during each
 round at least one subsequent bid is submitted by a Qualified Bidder that (i) improves on such
 Qualified Bidder’s immediately prior Qualified Bid and (ii) the Trustee reasonably determines, in
 consultation with the Bankruptcy Administrator, is (A) for the first round, a higher or otherwise
 better offer than the Starting Bid, and (B) for subsequent rounds, a higher or otherwise better offer
 than the Leading Bid (as defined below) (a “Subsequent Bid”). Each Subsequent Bid at the
 Auction shall provide net value to the estate in a minimum amount to be announced at or prior the
 Auction (“Incremental Overbid”) over the Starting Bid or the Leading Bid (as defined below), as
 the case may be, as determined by the Trustee in the exercise of his reasonable business judgment
 and in consultation with the Bankruptcy Administrator. After the first round of bidding and
 between each subsequent round of bidding, the Trustee shall announce the bid that he believes to
 be the highest or otherwise best offer for the Transferred Assets (the “Leading Bid”). A round of
 bidding will conclude after each participating Qualified Bidder has had the opportunity to submit
 a Subsequent Bid with full knowledge of the Starting Bid or Leading Bid, as applicable, subject to
 the Trustee’s authority to revise the Auction procedures as set forth below. Qualified Bidders may
 not pass or otherwise decline to bid in any round of bidding without forfeiting their standing in the

 4
     The location of the auction shall be determined prior to the hearing on the Sale Motion.



                                                             6
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35               Page 75 of
                                            81



 Auction. The Auction will not be concluded until the Further Bidding (described below) is
 concluded.

        All Qualified Bidders must be physically present at the Auction. Authorized
 representatives of such Qualified Bidders, with prior consent of the Bankruptcy Administrator,
 may be physically present or present via teleconference at the Auction.

         The Trustee may, in consultation with the Bankruptcy Administrator, announce at the
 Auction additional procedural rules (e.g., the maximum amount of time to make Subsequent Bids,
 the amount of the Incremental Overbid, or the requirement that parties submit “best and final”
 Bids, or other rules to facilitate the Auction) for conducting the Auction or otherwise modify these
 Bid Procedures; provided that such rules (1) are not materially inconsistent with the Bankruptcy
 Code or any Order of the Bankruptcy Court, and (2) are disclosed to each Qualified Bidder during
 the Auction. The bidding at the Auction shall be transcribed or videotaped, and the Trustee shall
 maintain a transcript of all Bids made and announced at the Auction.

         Notwithstanding anything to the contrary herein, the Trustee, in consultation with its
 professionals and in consultation with the Bankruptcy Administrator, may conduct the Auction in
 any manner that may result in one or more of the highest or best offers for the Transferred Assets
 that will maximize the value of any of the Transferred Assets. Further, the Trustee, in consultation
 with the Bankruptcy Administrator, reserves the right to decline any or all the Bids received at
 auction as insufficient to proceed with a sale of the Transferred Assets or otherwise unacceptable.

         All Potential and Qualified Bidders at the Auction will be deemed to have consented to the
 core and exclusive jurisdiction of the Bankruptcy Court and waived any right to jury trial in
 connection with any disputes relating to the Auction, the Sale, and the construction and
 enforcement of any Purchase Agreement and all other agreements entered into in connection with
 any proposed Sale transaction. Further, by participating in the bidding process, all Potential
 Bidders will be deemed to have waived any right to seek a claim for substantial contribution
 pursuant to Section 503 of the Bankruptcy Code or the payment of any fees or costs, including,
 but not limited to, any break-up, termination or similar fee. Except as otherwise ordered by this
 Court, there shall be no payment of any broker fees or costs in connection with the Sale.

 IX.    Further Bidding with Other Hospitals

         Immediately after the completion of (a) the Auction and (b) the auctions of other individual
 CAH hospitals, as identified in the Plan (the “Other Hospitals”), the Trustee will give certain
 Qualified Bidders the opportunity to group two or more hospitals for further bidding (“Further
 Bidding”). Only Qualified Bidders who are qualified to bid on each of the hospitals for which
 they want to bid will be eligible for Further Bidding. For purposes of Further Bidding, the
 minimum bidding increment for any group of two or more hospitals shall be one percent (1%)
 more than the sum of the highest bid of each individual hospital that comprises the group that is to
 be bid upon. Further Bidding on the grouped hospitals will be allowed until a best bid is reached
 for the grouped hospitals. This process will continue until no further groupings are requested by
 Qualified Bidders.
 X.     Selection of the Successful Bid



                                                  7
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                Page 76 of
                                            81



         Immediately prior to the conclusion of the Auction and the Further Bidding, the Trustee,
 in consultation with the Bankruptcy Administrator will, for the Transferred Assets that were
 subject to the Auction: (a) determine, consistent with these bid procedures, which bid constitutes
 the highest or otherwise best bid (the “Successful Bid”); and (b) notify all Qualified Bidders at the
 Auction for the subject Assets, prior to its conclusion, of the name of the party submitting the
 Successful Bid (the “Successful Bidder”) with respect to the subject Transferred Assets, and the
 amount and other material terms of the Successful Bid. The Trustee may, in its discretion after
 consultation with the Consultation Parties, designate the Next-Highest Bidder (and the
 corresponding Next-Highest Bid) to close with respect to the Transferred Assets in the event that
 the Successful Bidder does not close the Sale. Unless the Bankruptcy Court orders otherwise upon
 application by the Trustee, the Trustee shall not consider any Bids or Subsequent Bids submitted
 after the conclusion of the Auction and any and all such Bids and Subsequent Bids shall be deemed
 untimely and shall not constitute Qualified Bids.

         The Trustee may seek approval of any Successful Bid and any Next-Highest Bid at the Sale
 Hearing (defined below). If, for any reason, the Qualified Bidder submitting the Successful Bid
 fails to timely consummate the purchase of the Transferred Assets, the Trustee may seek to
 consummate the Sale based on the Next-Highest Bid without further approval by the Court. The
 Next-Highest Bid and the obligation of the party submitting such bid to consummate the purchase
 of the Transferred Assets shall remain open and in full force, including with respect to the Bidder’s
 Deposit, until the close of a Sale of the Transferred Assets to the party making the Successful Bid
 or the party making the Next-Highest Bid.

         The Trustee’s presentation to the Bankruptcy Court for approval of a selected Bid as a
 Successful Bid does not constitute the Trustee’s acceptance of such Bid. The Trustee will have
 accepted the Successful Bid only when such Successful Bid has been approved by the Bankruptcy
 Court at the Sale Hearing. The Trustee intends to close the Sale(s) within thirty (30) days after the
 Sale(s) is approved by the Bankruptcy Court, unless another time or date, or both, are agreed to in
 writing by the Trustee and the Successful Bidder (the “Closing Date”), or upon direction from the
 Bankruptcy Court.

 XI.    Notice of Successful Bid and Next-Highest Bid

         On December 20, 2019, the Trustee shall file a notice with the Court identifying the
 Successful Bidder and the Next-Highest Bidder. If the Auction continues past December 19, 2019,
 the notice shall be filed one (1) business day after the conclusion of the Auction.
 XII.   Sale Hearing

         A hearing to approve a sale based on the Successful Bid (the “Sale Hearing”) shall take
 place on December 27, 2019, at 2:00 p.m. Eastern Time in the United States Bankruptcy Court,
 Greenville, North Carolina. The Sale Hearing may be adjourned by the Trustee in consultation
 with the Bankruptcy Administrator from time to time without further notice to creditors or other
 parties in interest other than by announcement of the adjournment in open court on the date
 scheduled for the Sale Hearing or by filing a notice on the docket of the Debtor’s Chapter 11 case.

 XIII. Objections to Sale



                                                  8
Case 19-01300-5-JNC         Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                 Page 77 of
                                             81



        All objections to the proposed Sale must be filed on or before December 23, 2019.

 XIV. Return of Deposits

         Within three business days after the conclusion of the Auction described above, the Trustee
 shall return by check or wire the full amount of the Bidder’s Deposit submitted by each party that
 is not selected as submitting the Successful Bid or the Next-Highest Bid. If the Sale of the
 Transferred Assets is consummated with the party submitting the Successful Bid, the Bidder’s
 Deposit of the party that is declared to have submitted the Next-Highest Bid shall be returned by
 check or wire transfer within three (3) business days after the closing of the Sale to the party
 submitting the Successful Bid. If the party submitting the Successful Bid fails to consummate the
 Sale of Transferred Assets, the deposit of the party submitting the Successful Bid will not be
 returned and will be retained by the Trustee as liquidated damages.

 XV.    Notice of Bid Procedures, Auction, and Sale Hearing

          Within three (3) business days following the entry of this Order, the Debtor will serve by
 first-class mail a copy of this Order and a notice containing the date of the Auction, the Sale
 Hearing, and the deadline to file objections to the Sale(s) to: (i) all potential purchasers previously
 identified or solicited by the Debtor and its professionals; (ii) the Office of the Bankruptcy
 Administrator; (iii) counsel for the Committee; (iv) the North Carolina Department of Health and
 Human Services; (v) all parties that are known to possess or assert a lien, claim, encumbrance, or
 interest in or upon any of the Transferred Assets; (vi) all applicable United States, state and local
 regulatory or taxing authorities, recording offices, or any governmental entity that have a
 reasonably known interest in the Transferred Assets; and (vii) all parties on the most current master
 service list filed in this case. Such notice shall be sufficient and proper notice of the sale with
 respect to known interested parties. Such notice shall include a caveat stating that the Auction will
 be canceled in the event that (i) this case converts to a case under Chapter 7; or (ii) the Debtor’s
 right to use cash collateral terminates.

 XVI. Notice of Bid Procedures, Auction, and Sale Hearing.

          On the next business day following the entry of the Bidding Procedures Order, the Trustee
 will serve by first-class mail a copy of the Bidding Procedures Order and a notice containing the
 date of the Auction, the Sale Hearing, and the deadline to file objections to the Sale, substantially
 in the form attached hereto as Exhibit C to: (i) all potential purchasers previously identified or
 solicited by the Trustee and its professionals; (ii) the Office of the Bankruptcy Administrator; (iii)
 all parties that are known to possess or assert a lien, claim, encumbrance, or interest in or upon any
 of the Transferred Assets; (iv) all applicable United States, state, and local regulatory or taxing
 authorities, recording offices, or any governmental entity that have a reasonably known interest in
 the Transferred Assets; and (v) all parties on the most current master service list filed in this case.
 Such notice shall be sufficient and proper notice of the sale with respect to known interested
 parties.

 XVII. Reservation of Rights and Modifications

       Notwithstanding any of the foregoing, the Trustee, in consultation with the Bankruptcy
 Administrator, reserves the right to modify these Bid Procedures at or prior to the Auction,


                                                   9
Case 19-01300-5-JNC        Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35               Page 78 of
                                            81



 including, without limitation, to extend the deadlines set forth herein, modify bidding increments,
 waive terms and conditions set forth herein with respect to any or all potential bidders (including,
 without limitation, the Qualified Bid requirements), impose additional terms and conditions with
 respect to any or all potential bidders, adjourn or cancel or change the location of the Auction at
 or prior to the Auction, and adjourn the Sale Hearing.

        3.      The Court shall retain jurisdiction to, among other things, interpret, implement, and

 enforce the terms and provisions of this Order.

        4.      The Trustee is authorized to take all actions necessary to effectuate the relief

 granted pursuant to this Order.

                                        --End of Document--




                                                   10
Case 19-01300-5-JNC    Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35   Page 79 of
                                        81




                          EXHIBIT C
                      Notice of Entry of Bidding Procedures Order
Case 19-01300-5-JNC               Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35                      Page 80 of
                                                   81



                               UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF NORTH CAROLINA
                                     GREENVILLE DIVISION
     IN RE:
                                                                    Case No. 19-01300-5-JNC
     CAH ACQUISITION COMPANY 6, LLC
     d/b/a I-70 COMMUNITY HOSPITAL,                                 Chapter 11

                                Debtor.


     NOTICE OF ENTRY OF ORDER (A) ESTABLISHING BIDDING PROCEDURES, (B)
     APPROVING STALKING HORSE BIDDER, (C) APPROVING FORM AND MANNER
     OF NOTICES, (D) SCHEDULING HEARING TO CONSIDER FINAL APPROVAL OF
       SALE AND TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
                   LEASES, AND (E) GRANTING RELATED RELIEF
                                 (Docket No. ___)

        PLEASE TAKE NOTICE that the Order (A) Establishing Bidding Procedures, (B)
 Approving Stalking Horse Bidder, (C) Approving Form and Manner of Notices, (D) Scheduling
 Hearing to Consider Final Approval of Sale and Treatment of Executory Contracts and Unexpired
 Leases, and (E) Granting Related Relief (the “Bid Procedures Order”) was entered in the above-
 captioned matter on November __, 2019. A true and correct copy of the Bid Procedures Order is
 attached as Exhibit A to this Notice.

            PLEASE TAKE FURTHER NOTICE that:

        1.     Bid Deadline. Only Qualified Bidders1 may participate in the bidding process.
 Bids of Qualified Bidders must be delivered to the Trustee, Thomas W. Waldrep, Jr., via email
 (twaldrep@waldrepllp.com) on or before 5:00 p.m. Eastern Time on December 12, 2019 (the
 “Bid Deadline”).

          2.     Auction. If one or more timely Qualified Bids are received, an open auction (the
 “Auction”) for the Transferred Assets will be conducted on December 19, 2019, commencing at
 10:00 a.m. Eastern Time, or such other time as the Trustee may announce, at [Location TBD].2
 Only Qualified Bidders may participate in the Auction. The following parties shall be entitled to
 attend but not participate in the Auction (unless they are also a Qualified Bidder): (i) the
 Bankruptcy Administrator, and (ii) any creditor providing written notice to Trustee’s counsel of
 their intention to attend and observe the Auction on or before the Bid Deadline.

        3.      Sale Hearing. A hearing to approve a sale based on the Successful Bid (the “Sale
 Hearing”) shall take place on December 27, 2019, at 2:00 p.m. Eastern Time in the United States

 1
     Defined terms shall have the same meaning as those ascribed to them in the Bid Procedures Order.
 2
     The location of the auction shall be determined prior to the hearing on the Sale Motion.
Case 19-01300-5-JNC       Doc 362 Filed 11/06/19 Entered 11/06/19 21:29:35              Page 81 of
                                           81



 Bankruptcy Court, Greenville, North Carolina. The Sale Hearing may be adjourned by the Trustee
 in consultation with the Bankruptcy Administrator from time to time without further notice to
 creditors or other parties in interest other than by announcement of the adjournment in open court
 on the date scheduled for the Sale Hearing or by filing a notice on the docket of the Debtor’s
 Chapter 11 case.

      4.      Objections to Sale. All objections to the proposed Sale must be filed on or before
 December 23, 2019.

        DATE OF NOTICE: November __, 2019

                                       WALDREP LLP

                                       /s/ James C. Lanik
                                       Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                       James C. Lanik (NC State Bar No. 30454)
                                       Jennifer B. Lyday (NC Bar No. 39871)
                                       Francisco T. Morales (NC Bar No. 43079)
                                       101 S. Stratford Road, Suite 210
                                       Winston-Salem, NC 27104
                                       Telephone: 336-717-1440
                                       Telefax: 336-717-1340
                                       Email: notice@waldrepllp.com

                                      - and –

                                       HENDREN, REDWINE & MALONE, PLLC

                                       Jason L. Hendren (NC State Bar No. 26869)
                                       Rebecca F. Redwine (NC Bar No. 37012)
                                       4600 Marriott Drive, Suite 150
                                       Raleigh, NC 27612
                                       Telephone: 919-420-7867
                                       Telefax: 919-420-0475
                                       Email: jhendren@hendrenmalone.com
                                             rredwine@hendrenmalone.com

                                      Attorneys for the Trustee
